 M & M CHARTER LINES,M & M Charter Lines, Inc. d/b/a M & M Charter BusLinesandChauffeurs, Sales Drivers & Helpers,Local 572, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers ofAmericaM & M Charter Lines,Inc. d/b/a M & M Charter BusLines,andChauffeurs,SalesDrivers & Helpers,Local 572, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Cases 31-CA-640 and31- RC-473.November 6, 1968DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn June 10, 1968, Trial Examiner Stanley Gilbertissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom, and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. The Trial Examiner alsofound that Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended that such allegations be dismissed.Finally, the Trial Examiner found that the Union'sobjectionstotheelectionconducted in Case31-RC-473 were meritorous, and recommended thatthe election be set aside and a second election bedirected. Thereafter, the Charging Party filed excep-tionstotheTrialExaminer'sDecisionand asupporting brief. Respondent filed cross-exceptionsand a brief in answer to the Charging Party'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,thecross-exceptions, the briefs, and the entire record in thiscase, and hereby adopts the findings,' conclusions,'and recommendations of the Trial Examiner, with thereservations specified herein.INC.605ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that Respondent, M & M Charter Lines, Inc.,d/b/aM & M Charter Bus Lines, Los Angeles,California, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.IT IS FURTHER ORDERED that the election in Case31-RC-473 conducted on March 17, 1967, be, and ithereby is, set aside.[Direction of Election3 omitted from publication.]1 The Trial Examiner found that"extra" drivers wereeligible to voteif they averaged10 hours or more ofwork per week during the 6 weeksprior to February 11. Under thecircumstances of this case(see, forexample,footnote 14 of the Trial Examiner'sDecision), we concludethat this standard is reasonable;but in so holding,it should be notedthat we are adopting a standardfor thisparticular case and not a generalrule governing eligibility of part-timeworkersin all situations.The TrialExaminerfound thattherewere 70employeesin the unitand that theUnionobtainedvalidauthorizationcards from only 30employees.The Unioncontends that five additionalemployees shouldbe found tohaveproperly designatedthe Union. We findit unnecessaryto determinethe validityof this contention sincethe Unionwould nothave amajority evenif the cards of these employees were consideredvalid designationsof the Union.Similarly, since we are findingthat theUnion didnot have a valid majority,we need not determinewhether, ascontended by Respondent,certain of the cardscounted bythe TrialExaminer should have been found invalid.2TheTrial Examiner found numerous violations of Section 8(a)(1).In the absence of exceptions thereto, weadoptsuch findingspro forma.The Union filedexceptions to theTrialExaminer's failure to findadditionalviolationsof Section 8(a)(1). Since these alleged violationsare simply cumulativeand would notaffect the Recommended Orderwhichwe are adopting,we donot find it necessary to pass on theseexceptions.3An electioneligibility list,containing the names and addresses of allthe eligiblevoters,must befiled by the Employer with theRegionalDirectorfor Region 31 within7 days afterthe date of issuance of theNotice of Second Election.The Regional Director shall make the listavailable to all parties to the election.No extension of timeto file thislist shall be granted by the Regional Director except in extraordinarycircumstances.Failureto complywith this requirement shall be groundsfor setting aside the election whenever properobjectionsare filed.Excelsior Underwear, Inc.,156 NLRB 1236.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner Based on a chargefiled by Chauffeurs,SalesDrivers& Helpers, Local 572,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, hereinafter referred to as theUnion, on March 14, 1967, as amended on April 27, 1967, thecomplaint in Case 31-CA-640 was issued August 2, 1967.1 Said1The complaint was amended in several respects during the course ofthe hearing.173 NLRB No. 96 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint, as amended, alleges that M & M Charter Lines, Inc.,d/b/a M & M Charter Bus Lines, hereinafter referred to as theCompany or Respondent,engagedin conduct violative ofSection 8(a)(l), (3), and (5) of the Act. Respondent by itsanswer denies that it committed the unfair labor practicesallegedin the complaint. By order dated October 17, 1967,Case 3l-RC-473 was consolidated with Case 31-CA-640for a hearing on certain of the objections filed therein toconduct affecting the results of the election. Pursuant tonotice a hearing was held in Los Angeles, California, on 19dates between October 17 and November 16, 1967,2 bothinclusive, before me, duly designated as Trial Examiner. Briefswere received from all of the parties within the timedesignated therefor.Upon the entire record3 in this proceeding and uponobservation of the witnesses as they testified, I make thefollowing-FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe parties stipulated as follows:That Respondent is a California corporationengaged inthe operation of a fleet of buses, and its gross volume ofbusinessannually exceeds $250,000, and its purchasesdirectlyfrom outside the State of California exceed$50,000 annually; and then add to that stipulation that thisstipulation is only for the purpose of this hearing.4During the course of the hearing, counsel for Respondentstated on the record that, for the purpose of this hearing,Respondent admits the allegations in paragraph 3 of thecomplaint.Accordingly, it is found, as alleged in saidparagraph, "Respondent is now, and has been at all timesmaterial herein, an employer engaged in commerce and in abusiness affecting commerce within the meaning of Section2(6) and (7) of the Act."II.THE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondent,theUnion is a labororganizationwithin themeaning of Section2(5) of the Act.III.RESOLUTION OF THE ISSUES HEREINA. Background and Summary of Undisputed FactsRespondent operates a fleet of buses in the SouthernCalifornia area from its place of business in Harbor City,California. The Company furnishes, in the main, five types ofservices which may be summarized as follows:1.Regular school runs which continue through the entireschool year for the transportation of pupils to and fromvarious schools;2.Charter runs which are ordered, usually on a one-timebasis, by groups or entities such as clubs, schools and variousorganizations for trips to special events or sites. Included inthis type of service are runs chartered by the United StatesArmy to and from various military establishments;3.Commuter runswhichapparentlyareregularlyscheduled runs to provide transportation to the public betweenvarious locations;4.Fog runs which provide transportation to air linepassengers between airports serving the Los Angeles area whenone or the other airport is closed down by fog; and5.Racetrack runs which are runs scheduled during theracing seasons at various race tracks in Southern California andTijuana, Mexico, to transport the public from various points tothe tracks.The operations of the Company are handled by two officedivisions, the school bus division and the charter division. Theofficework of the school bus division is handled by FrankMannino and John Allen. Frank Mannino is the Company'svice president, an admitted supervisor, and is in charge of theschool bus division. John Allen, who has the title of headschool bus driver, not only works in the office but also spendspart of his day driving a bus on a school route. This officeoperates on a five-day basis during the school week and ischarged with the responsibility of operating only the regularschool runs.The office work of the charter division, which is chargedwith the responsibility of operating all the otherruns, ishandled by John Simpson, Willard M. Gregory and ThomasNicolello. It appears that other people sporadically help out intheoperations of the charter office division. This officeoperates 7 days a week, although on weekends, particularlySundays, the amount of work may be light and may notrequire the presence of someone in the office for an extendedperiod of time, since a call service is utilized.Both of the aforesaid offices are in one building which alsocontains a contiguous waiting room for drivers. DominicMannino, a brother of Frank Mannino, is president of theCompany and his office is in another building on the premises.The drivers are divided into four categories: full-time schoolbus dnvers, part-time school bus drivers, charter drivers andextra drivers. An explanation with respect to these variouscategories of driversis setforth in more detail herembelow.Sometime in January 1967, the Union initiated an attemptto organize the Company's employees by soliciting authoriza-tioncards.On February 3, 1967, the Union filed arepresentation petition in Case 31-RC-473 in which it soughtan election for a unit described as follows:All bus dnvers in all lines of service, part-time and full time,in the employer's Southern California operations.By a letter dated thesameday, the Union requested theCompany to recognize and bargain with it claiming that it "hasbeen designated by a majority of your [the Company's]employees to represent them for the purpose of collectivebargaining ..." On that date, however, the Union didnotrepresent a majority in the unit described in the aforesaidpetition.By letter dated February 7, 1967, the Companyinformed the Union that Mrs. Edwin Selvin had full power andauthority to represent it. By letter dated February 8, 1967,Selvm informed the Union that the Respondent was willing to2October 17, 18, 19, 20, 23, 24, 25, 30, and 31; November 1, 2, 3,6, 77 8, 9,14, 15, and 16.During thecourse ofthe hearingthe TrialExaminer ruled that hewould receive,after theclose ofthe hearing,additional exhibits fromthepartiesconsistingof summaries of exhibits in the record.Accordingly, it is hereby ordered thatResp.Exh. 29-A, 29-B, 29-C,29-D, 29-E, and 29-F be received in evidence.Likewise, C.P. Exh. 8, 9,10, 11, 12, and 13 are received in evidence.4It appears that the Company operates buses in both the SouthernCalifornia and the San Francisco Bay areas.Only its operations in theSouthern area are involved in this proceeding. M & M CHARTER LINES, INC.607have an election. The Union continued to solicit authorizationcards from the driver-employees, and General Counsel andCharging Party contend that, as of February 11, 1967, theUnion had obtained a sufficient number of authorization cardsto establish the Union's claim of majority representation.Pursuant to the aforesaid petition filed on February 3,1967, a stipulation for certification upon consent election wasexecuted by the parties and an election by secret ballot wasconducted on March 17, 1967, under the supervision of theBoard among employees of the employer in a unit agreedappropriate. The said unit was described as all bus drivers,including regular part-time drivers of the Company, andexcluding all other employees and all supervisors as defined intheAct. According to the Report on Objections, a tally ofballots "showed that of approximately 72 eligible voters, 65castballots,of which 16 were for and 41 against thePetitioner, with 8 challenged ballots." On March 24, 1967, theUnion filed timely objections to conduct affecting the resultsof the election.On March 10, 1967, the Company discharged driver RobertFogle. On April 7, 1967, the employment of driver EleanorMayfield terminated and on or about April 11, 1967, theemployment of driver John Pottorff terminated.B. The Issues1.The unit and the employees therein,(a)Description of Unit and "eligible voters." The first issueis as to the appropriate description of the bargaining unit. Thisissue involves the matter of determining the "eligible voters" asof February 11, 1967.(b) The "extra drivers." The first related issue is whether ornot the "extra drivers" as a class, or certain individuals amongthem, should or should not be counted in determining thenumber of employees in the unit who, as of February 11,would have been considered as eligible voters, in order todeterminewhether the Union did or did not represent amajority of them as of said date.(c)The employment status of four individuals. A secondrelated issue is whether four certain individual drivers wereemployed as of February 11, 1967.(d) The supervisory status of Allen and Nicolello. A thirdrelated issue is whether Allen and Nicolello are or are notsupervisors, in order to determine whether they are to becounted among the eligible voters in the bargaining units2.The authorization cards. The chief issue relating to theauthorizationcards iswhether or not various of theauthorization cards may be properly counted toward establish-mg the Union's claim of majority representation (as ofFebruary 11, 1967) in order to determine whether the Unionpossessed a sufficient number of valid authorization cards toestablish its said claim. There is also a related issue as towhether Donald McGuire's possession of an honorable with-drawal card from the Union is sufficient evidence to establishthathe authorized the Union to act as his bargainingrepresentative.3.Union's claim of majority representation. Whether theUnion was designated as bargaining representative by amajority of the "eligible voters" as of February 11, 1967.4. Independent violations of Section 8(a)(1). There are aconsiderable number ofissues astowhether Respondentviolated Section 8(a)(1) of the Act by the following conduct(a)Unlawful interrogation, threats of reprisal, and re-stramt;(b) The posting of antiunion propaganda in its offices; and(c)Unlawful surveillance of a union meeting on March 14,1967 65.The discharge of Robert Fogle. Whether Fogle wasdischarged in violation of Section 8(a)(3) and (1) of the Act.6.The termination of Eleanor Mayfield's employment.Whether the circumstances leading up to the termination ofthe employment of Eleanor Mayfield would support a findingthatRespondent engaged in conduct violative of Section8(a)(3) and (1) of the Act.7.The termination of Garland Pottorff's employment.WhetherRespondentconstructivelydischargedGarlandPottorff in violation of Section 8(a)(3) and (1) of the Act.8.Warning notice to Ed Blando. Whether or not Respon-dent violated Section 8(a)(3) and (1) of the Act by a warningnotice given to driver Ed Blando.9.The alleged unlawful refusal to bargain. Whether or notRespondent refused to recognize and bargain with the Unionin violation of Section 8(a)(5) and (1) of the Act. A relatedissue iswhether or not theBernel Foam7remedy is warrantedin the circumstances of this case.10.The objections to the election. Whether certain of theobjections filed by the Union to the conduct affecting theelection are or are not meritorious.C.Resolution of the Issues1.The unit and the employees therein(a)Description of the unit and "eligible voters: "TheGeneral Counsel and the Union contend that the description ofthe unit set forth in the complaint is that of an appropriatebargaining unit. The Respondent contended, during the courseof the hearing, that the appropriate unit should include all busdrivers without regard to the regularity of their employment.It is noted that for the election held on March 17, 1967, whichwas based upon a stipulation for certification upon consentelection, the unit was described as "all bus drivers, includingregular part-time drivers" which is the unit set forth in thecomplaint. It is well established that, as a general rule, "casual"employees are not eligible to vote in a Board-conductedelection on the principle that such employees do not have asufficient community of interest with those regularly em-ployed to-be given a voice in the determination of a bargainingrepresentative. It is concluded that the description of the unitset forth in the complaint is an appropriate bargaining unit.The record discloses that the parties litigated the issue ofwhether certain of the bus drivers should or should not be5The resolution of the issue of Allen's supervisory status is alsorequired in order to determine whether certain acts he is alleged to haveengaged in constitute violations of Section 8(a)(1) of the Act.6Although the complaint,as amended,alleges that the Respondentengaged in unlawful surveillance on both February 22, 1967, and March14, 1967,there is no evidence in the record relating to the allegation ofa violationon February 22, and, therefore, there is no issue with respectthereto.7Bernel FoamProducts Co., Inc.,146 NLRB 1277. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDclassified as casual employees, in order to determine who,amongthe bus drivers, would have been eligible to vote if theBoard had conducted an election on February 11, 1967.8The Respondent contends that there were 77 drivers in theemploy of Respondent as of February 11, 1967, and that theyallshould be counted as eligible voters on said date. Theparties stipulated that, of this number, 59 employees may becharacterized as "eligible voters." Thus, the status of theremaining 18 must be determined. Twelve of the 18 were inthe category of extra drivers. The status of an additional fourof the drivers requires a determination as to whether or notthey were in the employ of Respondent as of February 11,1967. As to the remaining 2 of the 18, theissue is as towhether or not they are within the category of supervisorswithin the meaning of the Act. The issues concerning thesethree categories are considered hereinbelow.(b)The extra drivers:While the Union contends that extradrivers, asa class,cannot be considered as eligible voters, theRespondent contends that all of them should be consideredeligible.On the other hand, the General Counsel only contendsthat certain of them should be excluded. It does not appearthat the extra dnvers, as aclass,can be considered to have aninsufficient community of interest with the other drivers topermit the determination that they cannot be counted amongthe eligible voters, or,as aclass,have a sufficient communityof interest to be considered as eligible voters.The record discloses that Respondent divides the driversinto four categories- full-time school bus drivers, part-timeschool bus drivers, charter drivers and extra drivers. Thefull-time school bus drivers are guaranteed a certain number ofhours per day of work during the school week. The part-timeschool bus drivers are also guaranteed a certain number ofhours per day of workweek, but a lesser amount than thefull-time school bus drivers. Some of the charter drivers areguaranteed a certain number of hours per day depending uponthe type of run to which they are assigned. These include thecharter dnvers who have regular commuter runs. Also includedare others who have regular runs during certain seasons such asthose seasons when various race tracks are operating. Most ofthe charter runs are not regularly scheduled and generally thedrivers are compensated for the number of hours required forthe run.All categories of driversare assignedfrom time to time tocharter runs; i.e., to those trips which are assignedas singleruns.It appears that, in dispatching drivers for charter runs(other than those regularly scheduled), selection is made firstlyfrom the part-time school bus drivers, secondly from thefull-time schoolbus drivers, thirdly from the charter drivers andlastly from the category of extra drivers.' It further appearsfrom the record that there are approximately 50 regular schoolbus runs and it is frequently necessary to find substitutes forthe regular drivers who fail to report for their scheduled runs.It appears that substitutes are selected first from the categoryof extra drivers and then from the category of charterdrivers. 10The record discloses that all of the drivers with theexception of Allen' 1 receive the same rate of pay per hour,based upon the type of run and type of bus. The only othercompensation the dnvers receive, according to the recordconsists of the fringe benefit of health insurance. This benefitismade available to employees who average a certain numberof hours of work. This fringe benefit does not afford a criteriafor determining whether extra drivers are or are not casualemployees, since a considerable number of the 59 who werestipulated to be eligible voters do not have this fringe benefit.There is some evidence in the record to the effect thatcertain categories of the drivers are required to be available atall times and may refuse trips only for good reason, whereasextra drivers are available only at certain times and may refusetrips. The record is far from clear that the Company has a setpolicy with regard to the right to refuse trips. Consequently,thistype of evidence does not present a factor to beconsidered in determining whether the extra drivers should beexcluded as a class from those eligible to vote.A number of the extra dnvers have full-time employmentelsewhere. For example, certain of them are employed asfiremen and have regularly scheduled days off when they makethemselves available to the Company. The fact that certain ofthe extra drivers have employment elsewhere does not appearto be a criterion which would establish a basis for finding thatthey should be excluded from the list of eligible voters. Thesedrivers are available throughout the year and are not in thecategory of seasonal employees, such as teachers and students,who are generally excluded from eligible voters in a unit.' ' Itisconcluded that full-time employment elsewhere is not, ofitself,a factor which would establish a lack of sufficientcommunity of interest with the other categories of drivers forextra drivers to be excluded from the ranks of eligible voters.The record does not reveal that there is a greater rate ofturnover of employees among the extra drivers than in theother categories of drivers.13There is one characteristic which does distinguish the extradrivers from those in other categories, the average number ofhours worked per week. However, the number varies consider-ably among the extra drivers. Some of them work sporadicallyand average only a few hours per week, while others workrather consistently and average a fairly substantial number ofhours per week. Thus, it is concluded that the only factorwhich can appropriately be considered in determining thecommunity of interest of the extra drivers is the number ofhours worked and that such a determination must be on anindividual basis.Itwould appear appropriate to include as eligible votersonly those extra drivers who averaged 25 percent or more of a40-hour week; i.e., 10 hours or more per week during the 6weeks prior to February 11.Motor Transport Labor Relations,Inc.,139 NLRB 70, 72. The record reveals the pattern ofemployment of each of the extra drivers for the 6 weeksperiod starting with the week ending on January 7, 1967,through the week which includes the date of February 11,8General Counsel and the Union contend that the Union acquiredmajority representation as of February 11, 1967.9This is based upon the uncontradicted and credited testimony ofGregory who works in the charter division office and has, as one of hisresponsibilities,the assignment of drivers to charter runs.10 This is based upon the uncontradicted testimony of FrankMannino, who is in charge of the school bus division office.11 Allen's remuneration is set forth in the section hereinbelow inwhich his supervisory status is considered.12Cf. WestinghouseAir Brake,119 NLRB 1391, 1396.j3 Cf. CabOperating Corporation,153 NLRB 878, 883. M & M CHARTER LINES, INC.6091967.14 Set forth hereinbelow is the average of hours workedper week during said 6-week period by each of the 12 extradrivers:Extra DriverAverageWeekly HoursJerome Cantrell17.83David L. Gardner13.3Joe M. Goar3.7Joseph W. Herbster14.95Roger T. Hirdler33.25Gerald E. Jeffrey5Dale Palfreyman15.95George J. Pepper3Ernest Roberts23.34Jack S. Smith3Herbert Terrell14.5Richard J. Thomas14.6Based upon the above criterion of an average 10-hourworkweek, or more,15 it is concluded that four of the extradrivers, Goar, Jeffrey, Pepper and Smith, were not qualified aseligiblevoters as of February 11, 1967.16 Thus, it isdetermined that the remaining eight extra drivers should beincluded in the list of eligible voters as "regular part-timedrivers."(c)The employment status of four individuals:TheGeneralCounsel contends that two individuals, MarcellaOrtega and Vincent Villasana, should not be counted as eligiblevoters (as of February 11, 1967) because they had noreasonable expectation of returning to work as of said date. Healso contends that two other individuals, Maudie Falcone andPatricia Frickey, should not be counted among the eligiblevoters as of February 11 because they had not, as of that date,entered the employ of Respondent. The issues with respect tosaid individuals are considered hereinbelow.Marcella Ortega:Oretga was employed as a part-time schoolbusdriver,apparently beginning in August 1966, and,according to the payroll ledger, the last week for which shewas paid was the week ending January 21, 1967. It appearsthaton January 19 she failed to report for work. Herpersonnel card bears the following notations, "Incapable towork as of January 21, 1967" and "Quit - 3/31/67."Her husband, Joseph Ortega, who has been in the employ ofRespondent since the summer of 1966, testified that she leftLosAngeles for Houston, Texas, around the middle ofJanuary, that she was hospitalized for 8 days in Houston andthen went to Albuquerque, New Mexico; and that she did notreturn to Los Angeles until April or May of 1967. He fur'iertestified that Frank Mannino and Gregory asked him on anumber of occasions when she would return to work to whichhe replied that he did not know; that they knew she was in thehospital; and that Grace Gregory, who worked in the office onpersonnel matters, told him that she had put his wife on leaveof absence and that he said "that would be all right."Sometime in February, which Joseph Ortega estimated to bebetween 2 weeks to a month after his wife's last day of work,Grace Gregory suggested that she cancel the separate insurancepolicy that was being carried on behalf of his wife, and put heron his policy. Joseph Ortega also testified that the first time hementioned to someone in management that his wife was notcoming back to work was in April or May 1967. However,Grace Gregory testified that the first time she talked to JosephOrtega about his wife was about March 10, 1967, at whichtime she asked him whether his wife was coming back to workand that he replied, "No. I don't think she will ever comeback." Grace Gregory further testified that it was at that timeshe suggested cancellingMarcellaOrtega's insurance andputting her on his policy as a dependent. There is no conflictin the above testimony except as to certain dates. Thetestimony of Grace Gregory with regard thereto is credited,sinceher recollectionwith respect thereto appeared to beclearer than that of Joseph Ortega. It would appear from theabove credited testimony that, as of February 11, 1967,managementexpected her to return to work, and there is nobasis for inferring that, as of said date, Marcella Ortega did notexpect to return to work. Consequently, it is concluded that,had an election been conducted on said date, Marcella Ortegawould have been included in the bargaining unit.VincentVillasana:On December 23, 1966, VincentVillasanawas involved in an accident and did not work forRespondent after that date. He was hospitalized during part ofJanuary and February 1967 and his leg was still in a cast as lateas the middle of March 1967. General Counsel argues, "Basedon the nature of the injuries received by Villasana, as injuriesrelated to his work as a bus driver, it would be unreasonablethatRespondent should consider Villasana as having areasonable expectancy of recall." There is nothing in therecord which would support the appropriateness of such aninference. It appears that Villasana's medical treatments werecovered by Respondent's insurance plan. General Counselcontends that this fact did not indicate that he had areasonable expectancy of recall. General Counsel argues, "Inthe event Villasana had not been covered, then his employ-ment with Respondent would no doubt been terminated."This argument amounts to no more than speculation. Therecord reveals that Villasana attended a dinner given bymanagementfor its employees on March 15, 1967, at whichtime his leg was still in a cast. It does not appear thatRespondent took any action to terminate him prior to saiddate. Therefore, it would appear appropriate to infer that atleast as lateasMarch 15, 1967, Respondent and Villasanaconsidered he was still an employee. Therefore, it is concludedthat, if an election had been conducted on February 11, 1967,Villasana would have been consideredas being amember ofthe bargaining unit and eligible to vote.Maudie Falcone and Patricia Frickey:Falcone's applicationfor employment was dated February 2, 1967; her W-4 formwas dated February 14, 1967, and the date of hire on her14There are payroll records in evidencefor five ofthe extra driverswhich cover a more extensive period prior to February 11, 1967, butnot for the other seven extra drivers.15See alsoScoa, Inc.,140 NLRB1379, 1381, andFresno AutoAuction, Inc.,167 NLRB No. 124, cf.Bowman Transportation, Inc.,166 NLRB No. 111.16It is noted that in his brief General Counsel contends that thesame four extra drivers should be excluded from the unit as casualdrivers.However,he further contends that a fifth driver,Palfreyman,should also be excluded.This contention is based upon Palfreyman'spayroll record, not only for the 6-week period considered, but also onhis payroll record prior thereto and subsequent to the week of February11, 1967. Since the record only affords a comparison of all the extradrivers for the aforesaid 6-week period and the average Palfreymanworked during said period was above 10 hours, the finding with respectto him is contrary to General Counsel's contention.Apparently GeneralCounsel does not contend that the other extra drivers should beexcluded. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonnel card was also February 14, 1967. Her payroll ledgerindicates that she received her first paycheck for the weekending February 18, 1967, and that her date of employmentwas February 14, 1967.PatriciaFrickey's application for employment is datedFebruary 7, 1967. Her medical examination is dated February14, 1967, and her W-4 form, February 21, 1967. Her payrollledger indicates that her employment commenced on February,21, 1967, and it appears that the first payroll period duringwhich she worked was the week ending February 25, 1967.The parties stipulated that Falcone received driver trainingfrom February 2 through February 14, and Frickey fromFebruary 7 through February 21, and that they were not onthe payroll records during their training periods. During theirtraining periods they were in the process of getting schoolbusdriver's licenses and passing medical examinations and first aidtests.General Counsel argues in his brief "They did notbecome employees until after they satisfactorily passed theirtraining period."He states in his brief that if any of therequirements of licenses and of passing the physical examina-tion and first aid test were not met they would not have beenhired or put on the payroll. He citesColecraft Mfg. Co., Inc.,162 NLRB No. 69, andBarry Control, Inc.,113 NLRB 26, insupport of his contention that both Frickey and Falconeshould be excluded from the bargaining unit. The TrialExaminer finds that said contention is meritorious andconcludes that Falcone and Frickey should not be countedamong the eligible voters as of February 11, 1967.17(d)The supervisory status of Allen and Nicolello:GeneralCounsel and the Charging Party contend that Allen, who hasthe title of head bus driver, is a supervisor within the meaningof the Act. On the other hand, Respondent contends that he isnot a supervisor and in support of this contention argues thathis duties were virtually identical with those of the dispatchersset forth inEastern Greyhound Lines,138 NLRB 8, in whichthe Board held that dispatchers were not supervisors. It doesnot appear that the holding in the case cited is applicable tothe instant case. It is noted that the Board in the cited casefound that, for the most part, the dispatchers exercisedauthority only with respect to the handling of equipment andtheir duties did not involve responsible direction of employees.The Board in said Decision pointed out that such matters asinterviews, hiring and the training of drivers was not done bythe dispatchers but by the safety supervisor.Considerable testimony was adduced with respect to theduties andresponsibilitiesof Allen. As indicated hereinabove,Frank Mannino was in charge of the school bus division, andthe only otherpersonwho worked in that office was Allen.Both Frank Mannino and Allen attempted to minimize Allen'sresponsibilities,to the extent that if this aspect of theirtestimony were credited, it would appear that Frank Manninorelied upon him for little more than running errands andtransmittingMannino's orders.HoweN er, there was somecontradiction in their testimony with regard thereto. Manninoadmitted that he has asked Allen's "opinion" in the making ofschedules and with respect to other matters, but not his"advice." On the other hand, Allen testified that he nevertalked with Frank Mannino about the work of the school busdrivers.The record discloses that Allen trains applicants foremployment and tests their driving ability. He reports hisfindings on a check sheet which enables Frank Mannino tomake the decision whether to hire the applicant. Therefore, itappears that Allen's appraisal of an applicant is taken intoconsideration in determining whether to employ him. FrankMannino admitted that he does ask Allen's opinion as towhether or not an applicant can be trained and one of thefactors he takes into consideration is Allen's report on theapplicant's ability to drive. Also, it appears from the recordthat Allen trains drivers already in the employ of Respondentto drive larger buses and fills out similar check sheets to enablemanagement to determine whether the driver is available forassignmentto larger buses. Thus, it is concluded that Allenexercised the authority to effectively recommend hiring ofemployees and their promotion to larger buses.' 8While Allen does not have a salary, it appears that hereceivesa 15 cents per hour higher hourly rate ($2.75) than dothe other school bus drivers ($2.60) and that he is paid for 50hours a week at that rate, no matter what work he does. Itappears that in addition he takes charter runs for which hereceives the same rate as other charter drivers. This apparentlyison weekends when the school bus division office is notoperating.While the record discloses that Allen has a regularschool bus run, it is noted that it is in the afternoon when, itappears reasonableto assume, the office demands haveslackened.A study of the record reveals that the drivers regard Allen asa supervisor. It appears that he is also so regarded bymanagement. After the discharge of Robert Fogle, which isconsidered in detail hereinbelow, the unionbusinessrepresen-tative,Elrich Billodeaux, talked to Dominic Mannino aboutFogle's discharge. Billodeaux testified that Mannino told himthat Fogle was discharged for striking Allen; that he, not Allen,had discharged Fogle; and that Allen did not have theauthoritytodischargeFogle.However, according toBillodeaux's testimony, Mannino also told him that he had tolet Fogle go because if he did not, Allen's "authority would belooked down upon by the other drivers" and he (Allen)"would not be respected a1,y longer." When Mannino wasquestioned with regard to what he stated to Billodeaux, hesubstantially corroborated the testimony of Billodeaux, butdenied that he used the word "authority." However, headmitted that he probably used the word "respect," but didnot recall in what context he used it. Mannino's recollection ofwhat he stated appeared to be rather vague and, therefore, thetestimony of Billodeaux is credited.It is noted that there are approximately 50 driverssupervised by the school bus division office. If Allen were nota supervisor, there would be 50 employees under only onesupervisor, Frank Mannino, which would appear to be a veryhigh ratio of employees to supervisorypersonnel.In view of all the circumstances above outlined, it isconcluded that Allen is a supervisor within the meaning of theAct and should be excluded from the bargaining unit.With regard to the supervisory status of Thomas Nicolello,it is noted that he works in the charter division office whichhas two full-time supervisors,Simpson andGregory. Itappearsfrom the record that Nicolello receives the same rate of pay17In addition to cases cited by General Counsel,see alsoPageAircraftMaintenance,Inc.,123 NLRB 159, 172.18This is further supported by the credited testimony of EleanorMayfield,. John Rust and Willard Bolden with regard to their beinghired. M & M CHARTER LINES, INC.per hour as do other drivers and that he is primarily a driver. Inbetween his runs, however, he works in the charter bus officeassisting Simpson and Gregory, and on weekends, particularlySunday,.he is frequently alone in the office. It appears that theonly one of his duties which General Counsel contends placeshim in the category of supervisor is that of dispatching. Itappears from Nicolello's testimony which is credited, as well asthat of Gregory, that Nicolello does not select the drivers butmerelynotifiesthedriversof their assignments which(normally) have been previously made by Simpson or Gregory.It further appears from his credited testimony that when hedoes have to make a selection he generally follows the practiceof starting at the top of the list of available drivers.Itisconcluded that Nicolello exercises little or noindependent judgment in his duties as a part-time dispatcherand, therefore, is not a supervisor within the meaning of theAct.Overnight Transportation Company,128 NLRB 723.19Consequently, it is determined that Nicolello should beincluded in the bargaining unit.In summary, based upon the above findings, it appears thatthere should be added to the 59 employees stipulated to be inthe bargaining unit as of February 11, 1967, eight extradrivers,20 the two drivers who were found to be on leave(Ortega and Villasana) and Nicolello, making a total of 70eligible voters in the bargaining unit as of said date.212.The authorization cardsIn support of General Counsel's contention that the Unionrepresented a majority of the employees in the bargaining unitas of February 11, 1967, the General Counsel introduced intoevidence 35 authorization cards22 and an honorable with-drawal card from the Union held by Donald McGuire. 2 3 TheRespondent contends that "at least 30 [of the cards] arerendered invalid because of misrepresentation by the solici-tors."One such claimed misrepresentation is that the solicitorstated that the card would be kept confidential .24 TheRespondent argues that if a card is to be kept confidential itcannot be used to establish a majority. It does not appear thatthere is any merit to this contention. It is a common practiceto submit cards to impartial third persons for the proof ofmajority representation, thereby avoiding disclosure to theemployer. Research did not reveal any precedent in support ofRespondent's contention, but rather the decisions in casesinvolving such an issue appear to indicate the contention iswithout merit.General Steel Products, Inc.,157 NLRB 636,645;Sterling Aluminum Company,163 NLRB No. 40.19It is noted that in the cited case the Board found that dispatcherswho exercised little independent judgment were not supervi^..., ascontrasted with a dispatcher who did exercise independent judgementand was found to be a supervisor.20 Cantrell,Gardner,Herbster,Hirdler,Palfreyma. , Roberts, Terrell,and Thomas.21It is noted that in his brief the General Counsel contends thatthere were 66 in the unit comprised of the 59 stipulated to be therein,and 7 of the 8 extra drivers(not including Palfreyman) foundhereinabove to be regular part-time drivers22The cards contain the following language:AUTHORIZATION FOR REPRESENTATIONI,the undersigned employee of M & M Charter Lines Company,hereby authorize the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers Union, Local 572, as myCollective Bargaining Representative with respect to wages, hours,and other conditions of employment.611it is well established by Board decisions that when a card onits face clearly designates a union as bargaining agent, as foundto be the case in the instant proceeding, the authorization isnot invalid merely because the employee was told that the cardwould be used to secure an election. It is also well established,however, that the validity of the authorization may beeffectively attacked if it was solicited with the representationthat theonlypurpose for which it would be used wassomething other than that stated on the card,2 5 such asonlyfor an election. The record reveals that, in the course ofsoliciting cards, representations with respect to an electionweremade in a number of instances. This testimony isconsidered hereinbelow.Following is an analysis of the testimony with respect toeach of said cards and a determination of whether itconstituted a valid authorization. The cards are considered inthe alphabetical order of the names of the employees whosigned them.Jack K. Ayres:John Pottorff testified that he obtained thesignatureon this card. There is nothing in the record toindicate that the signature was obtained upon any misrepresen-tation. Consequently, it is concluded that Ayres' card is a validauthorization.Wade H. Ayers:Eugene White testified to the obtaining ofAyers' signature. Although he testified that he told Ayers thatsigning the card "was not a vote for the Union," it is clearfromWhite's credited testimony that Ayers intended todesignate the Union as his bargaining representative by signingthe card. In any event, the statement that it was not a vote forthe Union, without more, is insufficient to invalidate the clearlanguage of the card itself. Consequently, it is concluded thatAyers' card constitutes a valid authorization.Jack D. Bailey:Pottorff testified to the solicitation of thesignature on this card and there is nothing in the record toindicate that he made any misrepresentations. Consequently, itis concluded that Bailey's card constitutes a valid authoriza-tion.Cleo E. Berry:Berry testified that he was offered a cardfour times before he signed one. According to Pottorff, heobtained Berry's signature after two unsuccessful attempts.They both testified that Pottorff stated that there would be anelection when enough signatures were obtained. While Berry'sreluctance to sign has been considered as a factor in evaluatingthe circumstances surrounding the signing of his card, it doesnot constitute a governing factor. It does not appear that therepresentation with regard to an election made by Pottorffconstitutes a basis for finding that the card was to be usedonlyfor some purpose other than that stated on the card.23Thuty-fourof the authorization cards were signed by employeesstipulated to be in the bargaining unit. The 35th card was signed byRoberts, an extra driver, who was found hereinabove to be a member ofthe unit.McGuire is among those stipulated to be in the unit.24It is noted that the card, itself,bears the following legend, "AllCards AreKept Confidential by the Teamsters Union and the UnitedStates Government."25Cumberland Shoe Corporation,144 NLRB1268,AmalgamatedClothingWorkers v. N.L.R.B.(Sagmore ShirtCompany),365 F.2d 898,The ShelbyManufacturingCompany,155 NLRB 464, 466.A detailedstudy of cases involving the validity of authorizationcards may be found in 67 LRRM 165, which contains the text of anaddress given by the Board'sAssociate General Counsel H. StephanGordon,on February 15, 1968. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsequently, it is concluded that this card is a validauthorization.Edward Blando:Blando was one of those actively engagedin soliciting authorization cards on behalf of the Union. Thereis nothing in the record to support a finding that he, himself,signed the card upon a misrepresentation that it would be usedonly for some purpose other than stated on the card.Consequently, it is concluded this card constitutes a validauthorization.Willard Bolden:Both Bolden and Pottorff, who solicitedthe card from him, testified that Pottorff made a statement tothe effect that if a sufficient number of drivers signed cardsthere would be an election. It is well established that such arepresentation, without more, in face of the clear language ofthe card, is not sufficient to establish that the card was signedupon a representation that it would be usedonlyfor anelection. Consequently, it is concluded that this card is a validauthorization.Burgin testified that Pottorff solicited the cardfrom him. It appears from Burgin's subjective testimony thathe would have been satisfied to have union representationprovided a majority of the drivers were in accord.26However,his testimony is considerably confused and the Trial Examinerdoes not believe it appropriate to rely upon this subjectivetestimony. In view of the confused nature of Burgin'stestimony, the Trial Examiner attempted to elicit from himwhat he was led to believe was the purpose of soliciting hissignature on the authorization card. His testimony in responsethereto clearly indicates that he was given to understand thattheonlyuse to which the card was to be put was to obtain anelection. Consequently, it is concluded that this card does notconstitute a valid authorization and cannot be counted towardestablishing the Union's majority status.David Burtle:It appears from Burtle's credited testimonythatwhen White solicited an authorization card from him,White stated, in effect, that there would be an election ifenough cards were signed. As indicated above, such representa-tion is not sufficient to establish that theonlypurpose forwhich the card was sought was to secure an election.Consequently, it is concluded that this card is a validauthorization.BarbaraWilhoitCampbell: 2 7Her card was solicited byPottorff. Both she and Pottorff testified that he stated to herthat if enough drivers signed cards there would be an election.As has been indicated several times hereinabove, such astatement is not sufficient to support a finding that the statedpurpose for obtaining the card was only to secure an election.Therefore, it is concluded that this card constitutes a validauthorization.Albert Coleman:There is nothing in the record to indicatethatanymisrepresentationwasmade to Cole- in whenobtaining his card. Consequently, it is concluded that itconstitutes a valid authorization.Leslie S.Corlew:This card was solicited by White. Itappears from the testimony of both Corlew and White thatWhite stated to him that the card was not a vote for the Unionand that before there could be an election the Union wouldhave to obtain a sufficient number of cards. Corlew testifiedwithout contradiction thatWhite told him the card was"mainly for reference for my address and phone number andname.i2 8 Although White at first testified that he could nottruthfully say he read the card completely, it appears from hissubsequent testimony that he did read it over before he signedit.Itdoesnot appear in the circumstances that therepresentation of themainpurpose of the card is sufficient tofind that theonlypurpose for obtaining his card was to givethe Union Corlew's name and address. For the reasons statedhereinabove, neither the representation that the card was not avote for the Union nor the representation that there would bean election is a sufficient basis to find that Corlew did not signthe card for the purpose clearly stated thereon. Consequently,it is concluded that this card is a valid authorization.Loyal Diehl:There appears to be a contradiction in therecord as to who gave Diehl his card. Diehl testified that Burtlegave him the card, that he did not tell him it was only for anelection, and that he read the card which did not say anythingabout an election. Pottorff testified he gave Diehl a card andthat Diehl signed it in his presence and returned it. Pottorfffurther testified that he "possibly" discussed with Diehl thatthey needed cards from 30 percent of the drivers to get apetition to have an election. It does not appear necessary toresolve the above noted conflict in the testimony, since,whether one or the other version is credited, it appears thatthere is no basis for finding that any representation was madeto Diehl that the card was to be usedonlyfor some purposeother than that stated on the card itself Consequently, it isconcluded that this card is a valid authorization.Woodrow Eckman:Eckman testified that Pottorff solicitedthe card from him; that he read it; and that he signed it on thedate indicated on the card. He further testified that, while heheard "people talking" that the purpose of the card was for anelection, he did not hear this before he signed the card. It doesnot appear that any misrepresentation was made to him by thesolicitor, or that there is any basis for finding that he did notby signing the card intend to designate the Union as hisbargaining representative. Consequently, it is concluded thatthis card is a valid authorization.Robert Fogle:Fogle testified that Pottorff gave him hiscard and that he read it andsignedit.Although White testifiedthathe gave Fogle a card,itisnot clear from White'stestimony that the card in evidence is the one which Whitetestified that he gave Fogle. White testified that he told"almost everyone" he gave a card to that the card was "not avote for the Union" and that before there could be an electionthe Union would have to obtain "a majority in number of thecards." As has been held hereinabove, such representationsmade by White are not sufficient to find the card an invalidauthorization. Therefore, whether White did or did not makesuch representations to Fogle, it appears appropriate toconclude that this card constitutes a valid authorization.Doris Fowler:The record discloses that Pottorff solicitedthe authorization card from her. Pottorff testified that she, atfirst, refusedto sign andindicated that she was afraid, that hetalked to her subsequently in thepresenceof Willard Bolden,that he told her that if she wanted the Union to come in andrepresent her to sign the card, and that she signed the card. He26It appears that this condition has not been met,in view of the28It is noted thatCorlewtestified,apparently as an explanation offinding hereinbelow that a majority of the drivers did not signify thatthispurpose, that he had a "withdrawal cardout ofthe Union,"they wished to have the Unionrepresent them.indicating that they were not certain that in such circumstances his7At thetime she signedthe cardher name was Barbara Wilhoit.authorization card was needed. M & M CHARTER LINES, INC613further testified that he did not tell her anything about anelection at that time. Bolden testified that he was present onthatoccasion and there was no mention of an election.Fowler's testimony contradicts that of Pottorff and Bolden.According to her testimony, she and Pottorff had quite anextensive conversation about the card and he made quite anumber of representations to her, she indicated her reluctanceto sign the card; Pottorff told her the card would not involveher in any way; she told him that she did not want to affix hername to something she did not understand; and he told her thecard "did not mean anything," that "it was only to get aconsensus of opinion as to how many employees would like itto come to a vote" and that she was "under no obligation" tovote for the Union.29 The General Counsel attempted toimpeach her testimony. He elicited from her that she told himthat she did not want to appear at the trial and thatsubsequently she talked to Dominic Mannino who asked her totestify.However, she further testified that she had quit her jobwith the Respondent and was, at the time, employed byanother company. Fowler appeared to be forthright in hertestimony and to have a good recollection of what occurred atthe time she signed the card. It is the opinion of the TrialExaminer that her testimony should be credited. Therefore, itis found that Pottorff represented to her that the card was tobe usedonlyfor some purpose other than that stated on theface of the card, and it is concluded that this card does notconstitute a valid authorization.WillieL.Fox,Moses Gonzales, Dirk Groeneweg, andRichard A. Hart:It does not appear that any misrepresentationwas made to any of them with respect to the purpose of thecard and therefore it is concluded that their cards constitutevalid authorizations.Mary Hutchins:Hutchins testified that she thought Whitesolicited the card from her. It was apparent from hertestimony that her recollection was vague as to the circum-stances surrounding the signing of her card. Although sheindicated in her testimony that her "overall impression" wasthat the card did not constitute a "comittment," she alsotestified that she thought the card was "self-explanatory." Itdoes not appear that there is any basis for inferring that amisrepresentation was made to her that the card was to beused only for some purpose other than stated on the card, andtherefore it is concluded that it constitutes a valid authoriza-tion.Betty Lou Jackson and Robert E. Jackson:Blando testifiedthat he obtained the cards from both Jacksons, who arehusband and wife. He testified that he told them that if 51percent of the cards were signed, the employees would have aunion and that there was no discussion about an election. Shetestified that Blando solicited her signature on the authoriza-tion card. She was examined as to whether Blandc saidanything to her when he gave her the card and her testimony isas follows:A. He just said it was a card giving authorization for theUnion to come in and let us know whether we wanted it ornot, you know, to tell us what they could do for us andeverything, and then it was up to us to decide whether wewanted it or not.Q. Did he say anything about an election?A. No.29In essence,this same testimony was repeated several times in thecourse of her examination.Although the purpose for the card represented in Blando'sstatement did not contain an exclusionary word such as"only," "merely" or "just," the concluding phrase whichindicated that the employees signing cards reserved the right tomake up their minds whether they wanted the Union torepresent them or not, negates the language of authorizationon the card. Robert Jackson testified to what Blando states asfollows:A. The only thing he said they wanted the card-theyhad to have 51 per cent of the drivers to find out if theywanted the Union to come in to represent us or not. Imean, you know, to have an election, it wasjust if wewanted one or not,(underlining added)Q. Wanted what?A. An election for a Union.Q. Now, what did Mr. Blando say about an election?A. I'm kind of balled up. I'm not-wait a minute. I'll tryto explain it in my way, and maybe I'll get it out that way.When Eddie gave me the card, you know he said we hadto have 51 percent of the drivers to see if they wanted aUnion to come in, to meet with the Union to see if theywanted to have them represent us or not; you know, for aUnion, or to have an election or whatever we wanted. Inother words, at the time, there was nothing said about, youknow, for a union, or to have an election or whatever wewanted. In other words, at the time, there was nothing saidabout, you know, signing the card for an election.Although the above testimony is somewhat ambiguous, acareful study of his testimony leads the Examiner to concludethat he testified that he was told that the card was to be used"to find out... justifwe wanted ... an election for theUnion." (Emphasis supplied.) This interpretation of histestimony is supported by the above quoted testimony of hiswife as to what she understood Blando stated. In view of thesimilarity in the testimony of the Jacksons and it appearingthat they were attempting to testify to their best recollection,their testimony is credited. Consequently, it is concluded thatneither of the two cards constitutes a valid authorization.Betty Jo Jimenez:Pottorff solicited her card. Pottorff'stestimony discloses that he had only a vague recollection withrespect to the circumstances in which he obtained the cardfrom her. She testified that Pottorff told her, among otherthings, during several different conversations, the card wouldnot mean that she was joining the Union; that she would nothave to join the Union; "just that I would be on a list and getinformation about it, because I didn't know anything about it[theUnion]." She further testified that she asked him toexplain what the language on the card meant, and that "he saidit just meant that I would be represented; that somebodywould talk to me and explain about the Union to me, one ofthe officials." She also testified that she had a conversationwith White prior to talking to Pottorff and that he said,interalia,that the card "would not mean that I was going to jointhe Union; only that I would listen to their side of it." Whenshe was questioned by the Trial Examiner as to whether shehad read the card before she signed it, she replied that she did:"And I asked him if this meant that I would join the Union.And he said no, it only meant that I would get informationfrom them."White testified that he told her that by signing the card "itwasn't authorizing the Union to represent her in behalf of acontract when such time as a Union did get in." It is apparentfrom White's considerable testimony as to what he said to 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDpeople about the purpose of the card and what he was toldwith respect to the purpose of the cards that he was extremelyconfused as to the purpose of the card. Thus, not very muchweight can be given to his testimony. In view of this, ofPottorff's hazy recollection and of the fact that Jimenezappeared to have a fairly good recollection of what sheunderstood was said to her, her testimony is credited. Hercredited testimony reveals that she was told that the cardwould be used only for something other than the purposestated on the face of the card. Consequently, this card cannotbe considered a valid authorization.Frederick J. Lofton, Eleanor Mayfield:It does not appearthat any misrepresentation was made to either of them withrespect to the purpose of the card and therefore it is concludedthat these cards constitute valid authorizations.Ralph J. Murray:He and Pottorff both testified to thecircumstances surrounding the solicitation of his card. Anexamination of their testimony indicates that while there was adiscussion about the election, this did not occur until after hehad signed the card. It does not appear that there was anymisrepresentation made to him which induced him to sign itand therefore it is concluded that this card constitutes a validauthorization.Joseph Ortega, Garland Pottorff, George C. Powell, ErnestRoberts, John Rust, Otis Sinclair:It does not appear that anyrrusrepresentations (that the cards would be used only forsome purpose other than stated on the card) were made to anyof them to induce them to sign their cards. It is noted thatboth Pottorff and Rust were active in soliciting cards on behalfof the Union. Consequently, it is concluded that all of theircards are valid authorizations.James W. Stafford:He testified that he did not recall whogave him his card and that he did not recall reading it before hesigned it. He further testified that he was told that the cardwas "to see if we're going to have a vote ... for or against theUnion," and that he signed the card and stated to the solicitorthat it was not going to hurt him "one way or the other."Although he testified that he did not recall reading the card, itis reasonable to assume he read it in order to fill in the blankspaces. His testimony with respect to the purpose of the carddoes not indicate that it was represented to him that a "vote"was the only purpose. The testimony as to his statement to thesolicitor that the card would not hurt him one way or theother is too ambiguous to shed any light on his intent insigning the card. It is concluded that the record with respect tothe circumstances in which he signed the card is not sufficientto rebut the presumption that he signed it for the purposestated thereon and is a valid authorization.Doyle W. Townson:Pottorff solicited this card and testifiedthat he told Townson that if enough drivers signed they couldhave an election. Townson testified that when Pottorff gavehim the card he told him that the card would give theemployees "the right to vote for an election, or have anelection for the Union"; that he told Pottorff he was notparticularly interested in the Union; that Pottorff told himeverybody else was signing the cards and it would give themthe right to have an election, and that he did not read the cardbefore signing it. However, in the subsequent portion of histestimony, he testified that he filled in all of the blank spaceson the authorization card. While it is of course quite possiblefor him to have done so without reading the few lines whichset forth the authorization, it is deemed somewhat unlikely. Itdoes not appear from the above testimony that Pottorffrepresented that the purpose of the card was only forsomething other than the language thereon. It does not appearthat the record would support a finding that Townson wouldnot have signed the card had it not been represented to himthat everyone else was signing a card.30 Further, it appearsthat there is not a sufficient basis in the record to make afinding that Townson signed the card upon a representationthat it was only for something other than to authorize theUnion to represent him. Consequently, it is concluded that thiscard is a valid authorization.Eugene H. White:Although his testimony indicates that hewas extremely confused as to what the purpose was foremployees to sign the caid and what he was told by the Unionwith regard to the purpose, he was one of the most, if not themost, active solicitors of the authorization cards. In all thecircumstances it appears reasonable to conclude that he,himself,wished to have union representation and that bysigning this card he intended to designate the Union as hisbargaining representative. Consequently, it is concluded thatthis card is a valid authorization.Donald McGuire's withdrawal card:McGuire has held anhonorable withdrawal card from the Union for several years(since October 31, 1963). The General Counsel contends thatthis is equivalent to his having signed an authorization card.The withdrawal card states on its face that he "has withdrawnin good standing from membership" in the Union. On thereverseside it is stated that the card "entitles him toreadmission" to the Union subject to certain conditions,apparently quoting from article XVIII of the constitution ofthe International. It is noted that in section 5(d) of said articleXVIII, reference is made to the holder of a withdrawal card asan "ex-member" and provides for methods by which he mayreturn to membership. This section is also quoted on the backof the card. The General Counsel, in support of his contention,attempts to equate a holder of an honorable withdrawal cardwith a member of the Union and cites a Decision31 of theBoard which holds that by virtue of his paid-up membership inthe union an employee, even though he has not signed anauthorization card, nevertheless has designated the union torepresent him. It is concluded that a holder of an honorablewithdrawal card cannot be equated with a member in goodstanding, and therefore the cited case is considered inappli-cable.General Counsel further contends that, since McGuiretestified that he considered himself to be a "withdrawalmember in good standing" and that at a union meeting held afew days before the election he identified himself to the unionpresident by "presenting his expired union membership card,"itwould be appropriate to infer that "McGuire would havesigned an authorization card but for the fact that heconsidered himself to be a member in good standing and didn'tdeem it necessary to do so." This appears to be no more thanspeculation, and the evidence is insufficient to support afinding that McGuire engaged in some overt act indicating thathe designated the Union to act as his bargaining representativeinhis employment with Respondent. Consequently, it isconcluded that McGuire cannot be counted among those whodesignated the Union as their bargaining representative.30 SeeI.T. T. Semi-Conductors, Inc.,165 NLRB No. 98.31Ben Ginsburg,Inc.,d/b/a Brunswick Meat Packers,164 NLRBNo. 111. M & M CHARTER LINES, INC.6153.Union's claim of majority representationBased upon the above findings with respect to theauthorization cards and the withdrawal card of McGuire, it isconcluded that as of February 11, 1967, the Union had beendesignated as bargaining representative by 30 "eligible voters,"as disclosed by the 30 valid authorization cards? 2Since it was found hereinabove that there were 70 "eligiblevoters" in the appropriate bargaining unit as of February 11,1967, it is concluded that the Union had not acquired majorityrepresentation on that date as contended by the GeneralCounsel and the Charging Party. 3 34. Independent violations of Section 8(a)(1)(a)Unlawful interrogation, threats of reprisal, and re-straint:There are numerous allegations in the complaint ofunlawful interrogation, threats of reprisal, and restraint, andconsiderable evidence was introduced into the extensive recordrelating to said allegations. In view of the foregoing, it appearsthat the most efficacious method of disposing of the manyissuesraisedby saidallegationsisby considering thecontentions theGeneralCounselmakes in his brief todetermine which of theallegationshe believes have beensustained,and to resolve his said contentions of variousviolations of Section 8(a)(1) of the Act. Hereinbelow are setforth,seriatim,the contentions of the General Counsel withregard to said violations and a resolution of each of saidcontentions.(1) F. Mannino'sinterrogatingRobert Jackson in earlyFebruary about his union activity and threatening that thedrivers would have it rough if the Union came in.Robert Jackson testified that "around the first part ofFebruary" 1967 he had a conversation with Frank Mannino atthe door of his office in the course of which Mannino stated,"If the Union came in, they'd have it rough." He furthertestified that by the word "they" Mannino was referring to thedrivers.He also testified that Mannino asked him how he feltabout the Union.Mannino wasquestioned about Jackson'stestimony and testified that he was positive that no suchconversation took place because he "didn't discuss the unionsituationwith anyone." Jackson appeared to be a convincingand forthright witness. Consequently, it is concluded thatJackson's testimony should be credited. It is further concludedthat the record establishes that the Respondent was stronglyopposed to the Union,engagedin a vigorouscampaign againstit and, as disclosed hereinbelow,also engagedin other conductviolativeof the Act. Therefore, in such context,it is alsoconcluded that in the course of the aforesaid conversation, theRespondent did threaten economic reprisal for adherence tothe Union and did unlawfullyinterrogatean employee.(2)Allen's threats to Rust on or about February 15, that ifhe was a union rabble-rouser he would be the next to go.Rust testified that in the middle of February he, Allen anda fellow driver, Roger Hirdler, had a conversation at PalosVerdesHigh School. His testimony with respect to theconversation is as follows.Roger Hirdler asked John Allen what had happened toGene White. Gene White was absent during that day. AndJohn Allen said that he had fired him. I don't rememberexactly how the conversation ran exactly after that, butpretty soon the conversation came around to me, and JohnAllen asked me if I was a Union rabble-rouser, and I saidyes. And he said that I would be next.Then Dave Burtle came into the bus, and I saidsomething to the effect that, "I'm glad you're here. It'sabout to come to blows." I said it very jokingly, quite injest; and John Allen said that if I hit him it would be theworst thing I could ever do, or something to that effect.34Allen was questioned with respect to Rust's testimony andconfirmed that there was a conversation at the aforesaid highschool. Allen's testimony is as follows:Mr. Rust came in my bus-Gene White was off sick, andJohn Rust came up to the bus and said, "What did you dowith my buddy, Gene White, fire him?"Ithought he was kidding, because he knew what waswrong with him, and I said, "Yeah."Allen further testified that he and Rust got into an argumentabout Allen's knowledge of labor law, and he denied that therewas any discussion as to whether or not Rust was a "unionrabble-rouser."Rust was the more convincing witness and,therefore,his testimony is credited. Based upon the saidcredited testimony, it is found that Respondent engaged in athreat of economic reprisal violative of Section 8(a)(1) of theAct.(3)Gregory's interrogating Diehl on or about February9, ... about his union activity.Loyal Diehl testified that in the first part of FebruaryGregory was engaged in a conversation with several drivers whowere at the window and that when he approached the group,Gregory asked him if he had been contacted about the Union.When he said that he had, Gregory asked him how he felt, andhe replied that Gregory knew that he had always been a unionman. Gregory testified that he talked about the Union only toa certain few drivers and Diehl was not among those named towhom he talked. Gregory did not appear to be a forthrightwitnessascomparedwithDiehl.Consequently,Diehl'stestimony is credited, and it is found that in the context ofother unlawful conduct of Respondent's agents, Gregory'squestioning of Diehl as to his sentiments about the Unionconstituted unlawful interrogationwithin the meaning ofSection 8(a)(1) of the Act.(4)Allen's telling White in early February and on or aboutMarch 6, that if he had any problems to take it up with hisunion representatives.White testified that in the early part of February he askedAllen if there were any plans for getting another drinkingfountain, since the one that had been there had been removed,and that, in the first part of March, he asked Allen about extrakeys for his bus, since they had been stolen. White further32Of the 35 cards in evidence,5 were found to be invalid.33Thirtyvalid authorizations out of a unit of 70 members "eligible"to voteIt is noted that, even if all the extra drivers were considered"ineligible voters," as contended by the Charging Party, and there wereonly 59 in the unit(whichthe parties stipulated were in the unitwithout question)theUnionhad less than a majority,29 validauthorization cards. One of the 30 authorization cards found to be validwas that of Roberts, an"extra driver." The GeneralCounselcontends,as indicated above, that there were 66 eligible voters in the unit, as ofFebruary 11, 1967, including Roberts. Thus,even if Roberts'card werecounted the Union had only 30 valid authorization cards which wouldbe less than a majority of the number General Counsel contends wereeligible to vote.34It appears from the record that White was not fired but wasabsent that day because of illness. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDtestified that in response to both questions, Allen told him totake it up with his union representative and see if he couldsupply the drinking fountain and the extra set of keys. Allendenied White's testimony as to the two incidents. Although, asindicated above, portions of White's testimony with respect tothe authorization cards indicate that he was confused as to thepurposes of the cards, nevertheless he appeared to be aforthright witness who was testifying to his best recollection.Consequently, his testimony is credited. Allen's sarcasticreplies to White's questions clearly implied a threat that theRespondent would withhold its normal cooperation fromemployees, if they adhered to the Union, in violation ofSection 8(a)(1) of the Act.(5)Allen's threatening employees on or about February25, that there would be no husband-wife teams if the Uniongot in.White testified that about February 25, 1967, he overheardAllen talking to Alva and Bill Jenkins. Following is White'stestimony as to what occurred:He [Allen] laughed first, and then he said, "Yeah. Well, Iheard Don mention the other day that if this Union comesin, it will sure kill out these husband and wife teams thatareworking here now; that husband and wife will not bepermitted to work here."Allen testified that such a conversation never occurred. AlvaJenkins was questioned with respect to the testimony of Whiteas to the aforesaid conversation and she testified that such aconversation "definitely" did not take place. In view of thedenialby Allen and the corroboration of his denial by AlvaJenkins, it is concluded that White must have misunderstoodwhat he overheard and that Allen's denial should be credited.Consequently, it is further concluded that the General Counselhas failed to prove the allegation of the complaint relating tothis contention.(6)Allen's threatening White, on or about March 6, that iftheUnion didn't get in, he and others wouldn't have anyjobs.White testified that in his conversation with Allen about theextrakeys early in March, referred to hereinabove, thefollowing occurred.He [Allen] said, just-well, first, he said, "Take it upwith your Union representative," and then later he said,"You don't have to worry much longer. You won't have toworry about keys much longer anyway. You better hopetheUnion gets in here, because if they don't, and theywon't, a bunch of you guys won't be worrying about keysanyway; you won't be worrying about jobs."As indicated hereinabove, Allen denied White's testimonyrelating to the question about the keys and White's testimonywas credited as to this portion of his testimony (with regard tothe conversation). Consequently, it is concluded that Respon-dent, by Allen's statement to White, unlawfully threatenedemployees with economic reprisal for adherence to the Unionin violation of Section 8(a)(1) of the Act.Following are a considerable number of General Counsel'scontentions with respect to statements attributed to Respon-dent of the consequences of unionization of the Respondent.There are a great number of Decisions in which the Board hasconsidered whether statements by employers to employees oftheeffectunionizationmay have upon the terms andconditions of their employment were or were not violative ofSection 8(a)(1) of the Act.The Board has stated, inLenkurt Electric Company, Inc.,169 NLRB No. 127, "It is well settled that an employer'sprediction' of untoward economic events may constitute anillegalthreat if he has it within his power to make theprediction come true." While this formula appears to be "wellsettled," it appears that there is considerable difficultyapplying it to particularcases.Itwould be a Herculean task toset forth an analysis of the great number ofcasesin which theBoard has considered this problem. Based upon a study ofmany of the cases, it is the opinion of the Trial Examiner thatadetermination, in the circumstances of this case, as towhether a statement of the economic consequences ofunionization falls within the protection of Section 8(c) of theAct or is violative of Section 8(a)(1) of the Act, depends, onthe one hand, on whether the statement is not made inimmediate context with coercive conduct and contains areasonable explication of the economic basis for the statement,or,on the other hand, upon whether it is uttered in theimmediate context of other conduct which is clearly coerciveor it is merely a bald assertion of "untoward" economicconsequences without explication. InChicopee ManufacturingCorporation,107 NLRB 106, 107, a representation case, theBoard stated as follows-The hearing officer found (1) that Plant EngineerHalloway told employee Wagner, on May 1, 1953, that theChicopee Manufacturing Company could not pay the samewage scalesas the Petitioner had obtained at PersonalProducts Company, also a subsidiary of Johnson & JohnsonCorporation, and that "if the union won, they would beforced to move the plant," and (2) that Shift ForemanOliveira, in conversations with employee Baker, stated thatthe Employer "could move the plant if they so desired."Assuming that these statements were in fact made, we findthat they do not warrantsetting asidethe election. We viewthese statements, under the circumstances, as nothing morethan predictions of the possible impact of wage demandsupon the Employer's business. A prophecy that unioniza-tionmight ultimately lead to loss of employment is notcoercive where there is no threat that the Employer will useits economic power to make its prophecy come true.InBilton Insulation, Inc.,129 NLRB 1296, 1297, the Boardstated as followsWe do not agree with the Trial Examiner that theRespondent violated Section 8(a)(1) of the Act bythreatening its employees with going out of business in theevent it had to deal with the Union. The Trial Examiner'sfinding is based on a statement which President Bilton madein the course of a meeting with his employees on September23, 1959. According to Bilton he advised the employeesthat it was their privilege to become members of the Union,but that in such event, and if he had to grant very manyadditional benefits as the Union may require him to do, hewould overnight become noncompetitive and would not beable to get jobs for his business. If the Company did not getjobs the employees would not get work, and the Respon-dentwould be forced in such a situation to go out ofbusiness.Employee Edward Alfred testified that Biltonexplained that no other insulation company in the area wasunionized, that the Respondent, if he had to pay the higherunion scale of wages, would not get any jobs, and that insuch a situation the Respondent could not keep it up andwould have to go out of business. M & M CHARTER LINES, INC617Contrary to the Trial Examiner we do not find theseremarks of Bilton to be an open or implied threat of closinghis plant in retaliation against its employees' joining theUnion.We believe that under the circumstances Biltonmerely conveyed to his employees his interpretation of thepossible economic consequences to be expected if theRespondent's business was unionized. His remarks appear tous to be an expression of an analysis or prediction of thingsto come rather than a threat of reprisal to force hisemployees into abandoning the Union. Accordingly, weshalldismiss the complaint with respect to the allegedthreat.On the other hand, inSanitary Bag & Burlap Company, Inc,162 NLRB No. 151, the Board held that a supervisor'sstatements to two employees "that the Respondent wouldhave to reduce some of its operations and lay off some of theemployees if the Union came in" and that the two employees"might not eat" were found to be violative of Section 8(a)(1)of the Act. Also inCrystal Tire Co.,165 NLRB No. 82, theBoard stated as follows:The Trial Examiner found that Respondent had notviolated Section 8(a)(1) by engaging in the followingconduct:PresidentBauman's statement to employeesLemuel and Elmer Massa that, if unionized, Respondentwould have to stop work on its new recap shop, thatRespondent could not keep all of its employees if it had topay union scale, that Respondent would have to shut down,that Lemuel and Elmer Massa should join their brother atthe Chrysler plant if they wanted a union, that they wouldbe hurt by the Teamsters' contract, that Respondent couldnot pay overtime at Teamsters rates, and that Respondentwould have to "cut everybody to 40 hours" if it had to payTeamsters' rates. The Trial Examiner concluded that theseremarks amounted to "a permissible expression of ... viewson" the "possible economic consequences" of having todealwith the Teamsters. We disagree with the TrialExaminer's conclusion.In the context of Respondent's other unfair laborpractices, these statements by President Bauman, fairlyunderstood,were not mere predictions of the possibleeconomic consequences of unionization, but were threats ofeconomic loss to employees if the Union was selected asbargaining representative.Accordingly,we find that bythesestatementsRespondent further violated Section8(a)(1) of the Act.The above citedcases aremerely representative of the manycases dealing with the subject and are not the sole authoritieswhich the Examiner studied in arriving at his above-statedconclusions as to how the above-quoted rule inLenkhurtElectricCompany, Inc., supra,isgenerally applied. Theresolution of the numerous contentions hereinbelow of theGeneral Counsel with respect to statements attributed toRespondent of the economic consequences of unionization ispredicatedupon the foregoing analysis of the Board'sDecisions. Thus, if a statement of economic consequences isaccompanied by a reasonable explanation of its basis and is notuttered in immediate context with coercive statements orconduct, it will be found to be protected under Section 8(c) oftheAct. On the other hand, if such a statement is a baldassertionof "untoward" economic consequences withoutexplication or in immediate context with coercive statementsor conduct, it will be found to be violative of Section 8(a)(1)of the Act.(7)D. Mannino's threatening Fogle, on or about February10, that if the Union came in, a number of employeeswould be let go.Fogle testified that on February 10, 1967, he went intoDominic Mannino's office and stated to him that he was "100percent for him and the company" because he could notafford to be "cut down" in his hours, and that Mannino stated"there would be certain ones that would be cut down." Hefurther testified that Mannino showed him a seniority list andpointed out to him that he would be "somewhere aroundposition 20 on the seniority list." D. Mannino testified that intwo conversations he had with Fogle, Fogle informed him thathe was "100 percent" for the Company and that he did notwant to work under the Union. While Mannino did notcategoricallydeny Fogle's testimony about cutting downhours, by his testimony, however, it appears he indicated thattheir conversation did not extend to the matters of seniorityand cutting down of hours. Fogle's testimony is credible and itappears likely that Mannino would make such a statement toan employee who had indicated his opposition to the Union, inorder to strengthen that opposition. Consequently, Fogle'stestimony is credited, and it is concluded that Mannino'sstatement constitutes a threat of economic reprisal in violationof Section 8(a)(1) of the Act.(8)Allen's telling Fogle in mid-February that if the Uniondidn't win the election, White, Blando, and Gonzales wouldbe fired or their time cut.Fogle testified as follows to a conversation he had withAllen:There was conversation-one was that if the Union didnot pass the election, that it was not voted in, that theorganizers-and he named Gene White, Ed Blando, MosesGonzales-those are the ones so far I can remember-theywould either be let go or their times would be cut. And healso said that Gene White, which held a full-time school run,would be the one to lose more than anybody, because therewould be higher men in seniority if the Union went throughthat would take his run away from him.Subsequently, in his testimony, Fogle added the name ofPottorff to the names of the employees mentioned by Allen.Allen categorically denied Fogle's testimony. Although neitherAllen nor Fogle was a convincing witness, it is the TrialExaminer's opinion that Fogle's testimony on this point wasnot fabricated and it is consistent with the evident animosityof Allen toward the Union and union adherents. Consequently,Fogle's testimony is credited and it is concluded that theRespondent, by the aforesaid statements, did threateneconomic reprisals against employees for their adherence tothe Union in violation of Section 8(a)(1) of the Act.(9)Don Mannino's telling Mayfield in mid-February that ifthe union came in, the last eight drivers hired would befired and she was one of them.Mayfield testified that sometime "between the middle andthe later part" of February 1967, she went to Don Mannino'soffice to talk to him, and in the course of her conversationwith him, he stated that if the Union came in "the last eightdrivers that were hired would have to be let off" and that shewas one of them. To continue with her testimony, heexplained that he was only operating the "little handicapbuses" in order "to stay in good graces with the people inPalos Verdes," that he "wasn't making money from them" andthat they "would have to be laid off because the salaries wouldgo up." She also testified he further explained that if the 618DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion came in, he would have to raise wages and would not beable to compete with other companies. Don Mannino wasquestioned about her testimony and testified that he did havea conversation with Mayfield at the time and corroborated hertestimony as to portions of their conversation other than thatabove outlined, but denied that there was any discussion withher as to what the results would be if the Union were torepresent the employees. Inasmuch as the statements to whichshe testified are consistent with statements which Manninoadmitted making on at least another occasion, particularly at ameeting of employees on March 15, 1967, referred tohereinbelow, her testimony is credited. It appears, however,that his said statements were within the category of economicpredictions protected under Section 8(c) of the Act and,therefore, it is concluded they were not violative of Section8(a)(1) of the Act.(10) Allen's interrogating Pottorff in early February abouthis union activity.Although it is not clear whether by this contention GeneralCounsel is referring to an incident to which Pottorff testifiedoccurred early in February near the lunch wagon in theCompany's lot, it is assumed to be so, since the record doesnot contain testimony of any other incident to which thiscontention might be referring. According to Pottorff's testi-mony, there were six or seven people who witnessed theincident, including Don Mannino. While Pottorff was standingat the wagon, John Allen passed by, slapped him on theshoulder and said "How is the union organizer?" Pottorff alsotestified that at about thesametime of the month he admittedto Mannino that he was soliciting the cards for the Union afterhe was accused of doing so by Mannino.35 Pottorff's abovetestimony is credited. Inasmuch as he was known to beengaged in soliciting cards for the Union, it appears that thisinquiry by Allen was nothing more than a sarcastic greetingand cannot be considered to constitute unlawful interrogationwithin the meaning of Section 8(a)(1) of the Act.(11) Gregory's interrogating Pottorff inmid-Februaryabout his union activity; and threatening that if the Unioncame in, the charter list would be cut and Pottorff would beat the end of the list and would not get work.Pottorff testified that he had a conversation with Gregoryin the middle of February (after his aforesaid admission toMannino of his union activity). His testimony with respect tothis conversation is as follows:He asked me, he says how come I wanted the union inthere and why was I for the union, and I stated a couplereasons I felt were good reasons to him.He says, "Well, you know if the union comes in, it willmake my job a lot easier."I said, "What do you mean?"And he says, "Well, we will just chop off the charter listto about six drivers, and we will do away with thecommuter runs; they are not making us money anyway, andIwill have only a few drivers in to send out on trips, and Iwill have a real easy jobagain."Pottorff testified to another conversation with Gregory a fewdays later when Gregory called him about taking a trip. Histestimony is as follows:He told me about the trip and then he said, "Now, offthe record, John, between you and me, you really don'twant the union to come in, do you?"I said, "Yes, I do."He said, "Well, you know, if it comes in, they will moveyou way down on the list, you will be about 13th on thelist and it will really hurt you."I said, "Well, it possibly will."Pottorff's above quoted testimony is credited. It is concludedby Gregory's statements to Pottorff, Respondent engaged inthreats of economic reprisal in violation of Section 8(a)(1) ofthe Act. However, in view of the fact that Pottorff had madeknown to management his union views, it is concluded thatGreogry's interrogation was not coercive within the meaning ofSection 8(a)(1) of the Act, but must have reasonably beenunderstood by Pottorff as an attempt by Gregory to under-stand why he was pro-union.(12) John Allen's and Don Mannmo's telling Mayfield thatshe wasn't supposed to talk about the Union on companytime or on company property.(13) Don Mannino's telling Pottorff, on or about February8, that Pottorff was not to engage in union activity oncompany property or company time.(14) Frank Mannino's telling employees, during Februaryand March, that they should not talk about the Union oncompany property or company time.36John Allen denied that he said anything to Mayfield aboutnot talking about the Union on company time or on companyproperty.However,Don Mannino testified that he gaveinstructions toMayfield and Pottorff, and Frank Manninotestified that he gave instructions to the drivers to refrain fromsuch activity in the drivers' waiting room. Don Manninotestifiedfurther that he had received complaints fromemployees about the activity of Mayfield and Pottorff withregard to the Union and that was why he gave them suchinstructions. The record reveals that when drivers are in thewaiting room they are not working, but are merely waiting tobe dispatched. It is concluded that the prohibition wasunlawful since it extended to nonworking time in a nonworkarea and was, in essence, an unlawful no-solicitation ruleimposed in violation of Section 8(a)(1) of the Act.37(15) Gregory's threats to Hart and McGuire in mid-February that if the Union came in, there would be noovertime after 40 hours, and there would be a cut in hours.Richard Hart testified that, around the middle of February,McGuire and another person were present when he had aconversation with Gregory. His testimony with respect to theconversation was as follows:A. I asked Mr. Gregory what he thought of the Unioncoming in. He said he didn't care one way or the other, itwouldn't hurt him really, but if it did come in we wouldprobably go down to 40 hours a week, no overtime.Q. Did he say anything else during the conversation?A. Not that I can recollect.Subsequently, he added the following testimony with respectto the conversation:A. No, then the rest of the conversation come out, thatwe would probably go down to 40 hours, `cause business35It does not appear that this aspect of Pottorff's testimony is reliedrelating to these incidents,they were fully litigated.upon by the General Counsel in his brief as a violation of Section37 The record does not reveal that the prohibition imposed was8(a)3(6) of the Act.necessary to preserve production or plant discipline.Cf.Hicks PonderAlthough there are apparently no allegations in the complaintCompany,168 NLRB No. 103. M & M CHARTER LINES, INC.619would fall off `cause there was no set rate as to what theother people could charge, and they would just under-cut.THE WITNESS: Oh. No. Well, he [Gregory] said - yes,he did, too He said that M & M right now has approximate-ly all their buses on the road and still calling other com-panies for more. He said that if it went Union, we wouldprobably have ours sitting in the yard and somebody elsewould be calling for buses because they were just under-cut.Q. (By Mr. Simpson) Did they explain how theundercutting might come about?A. They just bid lower on the job.Q. Who would bid lower?A. Who would bid lower? The people that own thecompanies, the different companies, like California Charter,so on and so forth.Q. These would be companies other than M & M; is thatright?A. Yes, sir.Q. And did he say why he thought they could bidlower?A. Because they wouldn't have to pay the Union scale.Q. And so, then, did he say what that would then leadto as far as M & M drivers are concerned?A. Probably would be layoffs and a cut in hours.Q. Did he say why that might happen?A. If a man doesn't have any work, he can't put you towork. In other words -Q. Did he say that?A. Something to that effect. If there is no work for Mr.Mannino to give you, then he can't go out on the road.This testimony which was substantially corroborated byGregory is credited. It is concluded that Gregory's statements,in view of the explanation of the economic bases therefor,constituted predictions within the protection of 8(c) of theAct.(16) Don Mannino's threats to Diehl in early February thatif the Union came in, the drivers would only be getting 40hours a week.Diehl testified that he had a conversation around the first ofFebruary with Don Mannino in which Mannino asked him if hewere going to quit if the company "goes Union," and that hesaid no; that Mannino asked him if he had been contacted bythe Union to which he replied in the affirmative; that Manninosaid there were two or three drivers "who were going to quit"if the company did go Union; that he asked Mannino "Whowould be crazy enough to do that?"; that Mannino named twodrivers; and that he told Mannino that he would not quit,"that he was going to ride it out; he couldn't drive me off," towhichMannino replied, "Well I sure hope not." Diehl'stestimony continues as follows:I believe the man was encouraging me to stay rather thanto quit. And he also told me that they had a Union in SanFrancisco. He could live with the Union; that they had agood bunch of boys in San Francisco. But he went on tosay that we would only be getting 40 hours a week if wewent Union, because the rates didn't warrant any overtimepay, their competitive rates didn't warrant it.And on that note, that was the way the conversationended, as near as I can remember.It is concluded that Mannino's statement about cutting to 40hours constituted an economic prediction within the protec-tion of Section 8(c) of the Act.(17) Gregory's threats to Robert Jackson in mid-Februarythat if the Union came in, the drivers would be limited to40 hours a week.Jackson testified to a conversation he had with Gregory inmid-February at the window of Gregory's office. His testi-mony is as follows:A. Well, Bill asked me if I could live on 40 hours a week,and I told him at the time, "Hell, yes. I'm living on less thanthat now."TRIAL EXAMINER: Was there anything else that wassaid either before or after to explain what he meant by hisstatement?THE WITNESS: Well, I believe the way I understand it,that if the Union came in, there would only be 40 hours.TRIAL EXAMINER: Did he say anything about it?THE WITNESS: No.TRIAL EXAMINER. He just blurted out if you couldlive on -THE WITNESS: Yes, sir.Jackson's testimony is credited. It is concluded that Gregory'sblunt question as to whether he could live on 40 hours a weekwithout explanation constitutes a threat in violation of Section8(a)(1) of the Act.(18) Allen's threats to Gonzales during a number ofconversations, beginning at the time the petition was fileduntil shortly before the election, that the employees wouldhurt themselves by "going union" and their hours would becut.Gonzales testified that he had "numerous" conversationswith Allen during the organizational campaign. His testimonyas to the gist of these conversations is as follows:A. Talk got around to the Union. He asked me if I wasfor the Union, which I would always say yes. He wouldreply how stupid we were to think a Union could do us anygood.And he'd actually run down-well, he'd just talkagainst it. How we were hurting ourselves. How we wouldget cut down by the hours, and how they could hire betterdrivers if they had to pay a little more money, could hirebetter drivers than what he had there now. And thiscontinued on day after day, almost the same line ofconversation.Allen testified that he did have numerous conversations withGonzales about the possibility of unionization and that they"would just banter back and forth." Allen did not categori-cally deny the above-quoted testimony of Gonzales which iscredited. Based upon the above analysis of Board Decisionsinvolving statements with respect to the economic conse-quences of unionization, it appears from the above-creditedtestimony of Gonzales that Respondent did engage in threatsviolative of Section 8(a)(1) of the Act.(19) Gregory's threats to Gonzales during a number ofconversations, beginning after the petition was filed untilshortly before the election, that if the Union came in,commuter runs would be cut and nobody would work morethan 40 hours a week.Gonzales testified to various conversations he had withGregory with respect to the Union, all of which were similar innature. His testimony as to the gist of these conversations is asfollows:Came in one night, and Gregory told me how I felt abouttheUnion, and I told him I was for a Union and I didn'thave nothing to hide, and then he started telling me how a 620DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion would affect our place where we work there, spokeout against it, and said-Iwas on a commuter run at thattime-he said it would be cut;that the Company wouldn'tbe able to afford to pay us to run these buses if a Unioncame in.And I told him-he told us nobody would work morethan 40 hours a week,and that was the same type ofconversation we had three or four times I talked with himabout it.Gregory testified that his conversations with Gonzales were inthe nature of "joking." Gregory testified as follows.Moe used to carry on with a lot of the drivers,and Moewould say, "Yeah,I'm voting for the Union." And I'd saytoMoe, "Wonderful,Moe. Wonderful.Wonderful, Moe.We'll all live on eight hours a day." That's the exact words Isaid to Mr. Gonzales.The testimony of Gonzales is credited and it does not appearfrom his credited testimony that the conversations couldreasonably be characterized as "joking." However, accordingtoGonzales' testimony,Gregory did explain the economicbasis for his opinion that the hours would have to be cut and,therefore,itisconcludedthathis statements with regardthereto were economic predictions within the protection ofSection 8(c) of the Act.(20) Gregory's threats to Fogle and Blando in earlyFebruary that if the Union got in, there would be noguarantees and employees would be cut to 40 hours a week.Fogle testified that at the beginning of February he had aconversation with Gregory at his office window,that Blandoand someone else were present, andthat they "were talkingabout the Union."Fogle testified as follows:Mr. Gregory said that anyone who had any full-timeschool runs would not be guaranteed the amount ofguarantee that they were now receiving,and that I, having asix-hour guarantee a day, would not have a six-hourguarantee any more, and that Mr.Mannino was not in theposition to support a Union when it came in.THE WITNESS:Well, he said if the employees voted theUnion in, all employees would be knocked off, because Mr.Mannino wouldn'tbe able to guarantee anything,becausethe Union would ask too much of a wage.Blando testified that he overheard part of the conversation butitcannot be ascertained in what context the statements heheard were uttered. Therefore, it is deemed inappropriate toconsider his testimony.Gregory testified that Fogle stayed athis window every day and talked to him about the Union buthe could not remember the content of their conversations.However, subsequently,Gregory testifiedas follows:Q. How did these conversations normally commence?A. Well, he would come up there at the window, and hewould start the conversation,"Iwish they'd leave me alone.I'm happy with my job here. I don't want no Union here. Idon't think we need one here." He says, "I'm real happy. Iwish they'd leave me alone." He'd walk away from thewindow a couple few minutes, and he'd come back up andsay something else, sir. But part of it I didn't pay anyattention to, because I had quite a bit of work to do.There is no conflict in their testimony and consequentlyFogle's testimony is credited as is Gregory's. It is concludedthat Fogle frequently solicited Gregory's opinion as to theeffect of unionization and that this was the case with respectto the above conversation to which Fogle testified.In suchcircumstances and in view of the fact that Gregory attemptedtoexplain the economic reasons for cutting down onguarantees,itisconcluded that General Counsel has notsustained the burden of proof of the allegation to whichFogle's testimony is related.(21) Gregory's threats to Fogle on or about February 10,that if the Union got in, Fogle wouldn'twork any morethan 40 hours a week.Fogle testified that he called Gregory on a Friday nightduring the course of a weekend run to report mechanicaldifficultieswith his bus.Fogle testified further to theirconversation as follows:And then he came into the conversation by sayingthat-he said,"You like weekend work like this, don'tyou?"And I said,"Yes, I do."And he said,"Well, if we go Union, you will not receiveany more than 40 hours a week." At that time I was gettingin between 50 and 55 hours a week.Gregory testified that their conversation was as follows:Mr. Fogle says,"Boy, I really better enjoy myself uphere this weekend.Itwill probably be the last weekend I'llever get back up here again."And I says, "Well,what do you mean by that, Bob?"And he says,"Well, the Union will come in and they'll takemy hours away from me."I says, "Bob, it might be the last trip you'll ever get upthere.We all might die. We don'tknow." I can rememberthis."This is costing me money. Let's get off the phone."It is evident from a study of the record that Fogle vacillated inhis opinion as to the desirability of having union representa-tion and that he was concerned as to what effect it might haveon the number of hours he would work. Furthermore, itappeared to the Trial Examiner that Gregory was a moreconvincing witness as to this particular incident.Consequently,Gregory's testimony is credited and it is concluded thatGeneral Counsel has failed to sustain the burden of proof ofthe allegation relating to this contentionby theGeneralCounsel.(22) Allen's threats to Fogle in early February that theruns would be cut if the Union came in.Fogle testified as follows to a conversation he had withAllen around the first part of February.Well, there was three of us standing there-Moses Gonzales,Garth Shomler,and myself-and we were kicking aroundthe fact of the Union. And I says, "Well,I don't see howMr. Mannino could cut any runs that were already set upand guaranteed, just because the Union took over.And Allen told them that he would do what he wanted,that no Union could tell the Employer what to do. And hesaid there should-that there sure would be, that all the runswould be cut.Allen testified that he did not recall any conversation withFogle in which the subject of the Union was discussed in thepresence of Gonzales and Shomler. Fogle's above-quotedtestimony is credited, since this aspect of his testimonyappeared convincing to the Trial Examiner and it is consistentwith Allen's outspoken antagonism toward the Union. Conse-quently, it is concluded that, based upon the above-creditedtestimony of Fogle, Respondent,through Allen,threatenedeconomic reprisal in violation of Section8(a)(1) of the Act.(23) D. Mannino's threats to Blando on February 20 that ifthe Union got in, the employees would be cut to 40 hours a M & M CHARTER LINES, INC.621week and there would be no more commuter runs.Blando testified that on February 20 he had a conversationwith Don Mannino during the course of which Mannino askedhim "Can you live on 40 hours a week." His testimony as towhat ensued is as follows:And I said, "Why?"And he says, "Well, if the Union gets in, that's whatyou're going to have to do. There will be no morecommuter runs; they'll all be split up"-which they pay 10hours right now; they will be all split up eight hours,maybe. He says, "What are you going to do then?"I said, "Well, I'll go get something else." Well, I meantpart-timework. So he says, "Well, you're going to-thisplace up and then go someplace else."Q. Do you recall anything else that was said?A. Oh, he said-I says to him, "What can I do, Don?"He says, "Well, you're going to vote," he says, "and yourvote counts. That's one vote."I just walked out, laughed and walked out.Mannino testified to their conversation as follows:Q. In your conversation did the subject of the unioncome up?A. Yes.Q. What wassaid, and by whom?A. Well, I don't recall how we got on the subject, but Itold him I found it very difficult to understand why the topmen-particularly him, who earned between $175 and $250a week, would even entertain the idea of the union, and hesaid, "Well, we got a few gripes."And I said, "I don't know of any major ones. No one hasever come in with a major one." You know, they habituallybeef at work, you know.He wanted time and a half. I said, "Well, that is anotherworld." I didn't know how many others of my competitorspaid time and a half. I didn't know that very many of themhad, and I said, "You know, basically, it certainly isn't mycriteria or reference to assume, but basically they representa 40-hour week."And I told him-I think at that time we were paying$2.50 on charter. I said, "Even if you got a 50 cents anhour raise, how would you live on 40 hours at $3 an hour?"TRIAL EXAMINER You said something about yourunderstanding was the union was 40 hours a week?THE WITNESS: I told him that basically the union hasthe reputation for instituting 40-hour weeks. They do thatby an overtime provision for time and a half over 40 hours.TRIAL EXAMINER This is what you told him?THE WITNESS Yes. I said, "When you go for anovertime provision, generally speaking, you have created a40-hour week." This was themessageIwas trying to getacross toQ. (By Mr. Simpson) What did you say to him?A. I think this is what I said to him. And I said, "Even ifyou got a 50-cent raise-the union can negotiate for you a50-centraise-how in the world would you live on 40hours?"I am talking to a man that takes home $200 a week.Q. What did he say to that?A. He just shrugged his shoulder. He had no answer.Q. Was there any discussion at that time about theunion in San Francisco?A. No.Q. Was there any otherdiscussion betweenyou and himon the subject of the union at that time?A. Not thatI recall.Q. How about the election?A. No. We never talked about the election.In the Trial Examiner's opinion Mannino was the moreconvincing of the two witnesses as to this incident. Further-more, Mannmo's version of what was said appeared to be themore likely of the two versions, in view of the evident carewhich Mannino generally took during the period materialherem to explain the economic problems. Consequently,Mannino's testimony is credited and it is concluded therefromthat his statements to Blando as to the effect of unionrepresentationwere predictions within the protection ofSection 8(c) of the Act.(24) Gregory'sthreats to Jiminez,aweek prior to theMarch 17 election, that the drivers would not benefit byjoining the Union because their hours would be cut.Betty Jo Jiminez testified that during the early part ofMarch 1967, she went into Gregory's office to ask him about acharter trip and that at that time he asked her what shethought about the Union. Her testimony continues as follows:Itold him I didn't know. I have never been Unionbefore. And I was not familiar with it, and just didn't reallyknow.A. Well, at that time he says the drivers would notbenefit by joining the Union because of their hours wouldbe cut down.* * * * *A. And I did ask him what would happen if we did goUnion, because the school bus drivers if they should go onstrike, how would this affect the Company. And as far asthe school routes were concerned.And he said that they wouldn't necessarily need schoolbus drivers to cover their runs; that they could get anyonefrom the Union Hall with a Class 2 license and cover theschool bus runs and run them as a charter to get the kids toschool.Her testimony is credited and it is concluded therefrom thatRespondent, through Gregory,engaged inunlawful interroga-tion and a threat of economic reprisal in violation of Section8(a)(1) of the Act. However, it does not appear that his laststatement to her was violative of the Act, since it was, inanswer to her question of what would happen if there were astrike, an explanation that the Company could hire replace-ments.(25) Allen's threats to the employees at the February 9meeting at the Hacienda that if the Union got in, theCompany would cut down all the hours; the 9-hour runwould be cut to 6; the 6-hour run, to 4; the handicappedbuses would be cut off, the last eight people hired would belaid off; and the women wouldn't get more than 40 hours aweek.The record reveals that Allen attended a breakfast meetingof a group of the women drivers to give them his opinion withrespect to the effects of union representation, and that he didso at their request. The record further reveals that it was madeclear to the group assembled that he was not speaking formanagementbut was giving his personal opinion. In view ofthese circumstances, the social nature of the meeting, and infurther view of the fact that, although Allen was found to be asupervisorwithin the meaning of the Act, he served as asupervisor only in a minor capacity, it is concluded that the 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatements he made in the course of the meeting were notcoercive, but rather were within the category of opinionsprotected under Section 8(c) of the Act.Toma Studs Co., Inc.,170 NLRB No. 48. It is noted that, while Allen did pay for thebreakfasts and was reimbursed thereafter by Mannino, it isdeemed that this is not of sufficient significance to alter thefinding that his statements could not reasonably have had acoercive effect upon the women drivers.(26) Selvin's threats to the employees at the March 15meeting at Luigi's that she wouldn't sign a contract with theUnion, and she would hold up a contract indefinitely.The Respondent held a dinner meeting of its employees at arestaurant on March 15, 1967, 2 days prior to the election.Mayfield testified that Gladys Selvin, labor consultant em-ployed by Respondent, who spoke at the meeting, stated thatshe had been fighting the unions for years and that she wouldnot sign anything until she got what she wanted and that itmight take months. Betty Jackson testified that Selvin statedat one point that "she had never been able to agree with theunion and sign a contract38 and that she held up one companyfor 3 years." Robert Jackson testified that Selvin said she wasdefinitely against unions and that she could hold up a unioncontract indefinitely.Selvin testified that she told the employees at the dinnermeeting that the union and the employer have the obligationto bargain in good faith and, if they came to an agreement, tosigna contract; that neither the union nor the employer iscompelled to accept the proposal of the other party and makeconcessions; that in one case involving the Crown CoachCompany she bargained with the Union for 3 years and after 3years the union charged that she had not bargained in goodfaith, and that, after a hearing on the complaint, the Boardfound that she had bargained only in bad faith on one minorissue(the duties of the supervisors). She further testified thatshe told the employees that if the Union won, she wouldbargain in good faith; that she had negotiated a number ofcontracts with the Union on behalf of other employers and shesaid that she "had been dubbed by a Trial Examiner as a toughnegotiator which he said was permissible."It appears from the above-credited testimony of the threeemployees and Selvm that the employees attending themeeting reasonably understood that, while she wouldbargainwith the Union if it won the election, she intended to prolongthe negotiations for a contract. It is concluded that such anintent is contrary to the meaning of bargaining in good faithunder Section 8(a)(5) of the Act, and that by conveying suchan intent she attempted to discourage their adherence to theUnion and thereby interfered with, restrained and coercedemployees within the meaning of Section 8(a)(1) of the Act(27) Don Mannino's threats to the employees at the March15 meeting that (1) he knew some companies that wereput out of business because of the Union and his statementto the effect you never know what might happen toRespondent, (2) that if the Union came in, he would haveto raiseprices, charge more for buses and, therefore, theywouldlose businessand he would have to shut down; (3)and that they would have to wear uniforms if the Unioncame in.38This portion of Jackson's testimony is not credited,since the TrialExaminer is of the opinion that it was what she understood was saidrather than what Selvin stated.In his brief General Counsel summarized the testimonywhich he believes supports this contention as follows.Don Mannino, in response to questions, said the unionscouldn't do much more for them than he could and that iftheUnion came in, he would lose business because hewould have to raise his prices. Don Mannino said that hewasn't saying that a union would put them out of business,but he knew some companies that were put out of businessbecause of the Union. He said that he wasn't saying that thesame thing would happen to them, but "you never know."Mannino went into considerable detail to explain the economicreasons for his statements and it is concluded that hisstatements during the course of the meeting fall within thecategory of opinions or economic predictions protected underSection 8(c) of the Act.(b)The posting of antiunion propaganda:The recordreveals that subsequent to the filing of the petition for anelection two antiunion pictures were posted briefly on thecompany bulletin board in the drivers' waiting room One wasa picture of James Hoffa with a noose drawn around his neckand the other was a picture of women picketing. The recordreveals that Respondent attempted to prevent the posting ofany propaganda either for or against the Union on the bulletinboard.The record does not clearly disclose who wasresponsible for posting the aforesaid pictures on the bulletinboard. However, it appears that subsequent to removal of thesecond picture from the bulletin board, it was posted on theinside of the window of the school bus division office so that itwould be seen from the drivers' waiting room. It appears fromthe record that Allen was responsible for its posting in thewindow. The picture and caption underneath it were from anewspaper. The picture was that of women wearing maskspicketing the Sacramento offices of a Teamster local. Thecaption explained that the women "were protesting irregular-ities in the local and national leadership for their workinghusbands." There had been added to the newspaper pictureand caption the handwritten statement "This could be yourwife." In his brief, the General Counsel contends, "The importof the picture was clear-that if the Union got in a strike wasinevitable." There appears to be little merit to this contention.It is far from reasonable to assume that a picture of womenpicketing a Teamster local's headquarters because of unionirregularities would convey to the drivers that, if the Companywere unionized, a strike against the Company would beinevitable. It is concluded that the posting of the photo andcaption clipped from a newspaper with the handwrittenwarning was no more than campaign propaganda and did notconstitute interference, restraint or coercionwithin themeaning of Section 8(a)(1) of the Act.(c)Unlawful surveillance of a union meeting:The recordreveals that on the evening of March 14, 1967, the Union heldan organizational meeting at the union hall on Locust Street inLong Beach. At a time when a number of the employees werestanding in front of the hall just before the start of themeeting, Gregory drove by in his car. One of the employeesrecognized him and called the fact of his presence to the otherswho were gathered on the sidewalk. Betty Jackson testifiedthat Gregory was looking at the employees as he drove by. Therecord also reveals that employee James Stafford was apassenger in the car at the time. Stafford testified that as theydrove past the union hall he recognized it and that he also sawseveral men standing on the sidewalk. He further testified thathe recognized one of the men and that he mentioned to M & M CHARTERLINES, INC.Gregory that they had just passed the union hall. Gregorytestified that he had no recollection of driving past the unionhall.Both Gregory and Stafford testified that Stafford hadbeen talking to Gregory about getting a job with Greyhound,that Gregory had invited him to meet two of Gregory's friendswho worked for Greyhound with whom he had an appoint-inent, and that they were to meet at a Greyhound parking lotwhich was at the end of Locust Street. However, a study of themaps of the area shows that Locust Street is not a throughstreet, and it was stipulated that just beyond the union hall itbecomes a one-way street in the opposite direction to the onein which Gregory and Stafford were proceeding. In the opinionof the Trial Examiner it would be overextending the long armof coincidence to credit the testimony of Gregory and Staffordthat they inadvertently drove by the union hall, particularly inview of the circumstances that Locust Street was not thelogical thoroughfare to use to reach their planned destinationand that they drove by the union hall just before the meetingwas scheduled to start. Furthermore, their testimony inexplanation of the coincidence was not convincing. Conse-quently, it is concluded that Gregory's action was notinadvertent and that it constituted unlawful surveillance, orcreated the impression of surveillance, in violation of Section8(a)(1) of the Act.5.Thedischargeof Robert FogleRobert Fogle was discharged on March 10, 1967. Consider-able testimony was introduced into the record concerning theevents leading up to the discharge of Fogle. Rather than setforth the various versions as to the incidents which precipi-tated the discharge, there is set forth hereinbelow an accountof what occurred based upon those portions of the testimonywhich the Trial Examiner credits.39Before setting forth said account, the following facts shouldbe noted: on a number of occasions prior to his discharge,Fogle indicated to management his opposition to the Union; itdoes not appear that Respondent believed or suspected he wasactive on behalf of the Union, however, shortly before the dateof his discharge, Fogle protested to Allen the posting ofantiunion propaganda.On the morning of March 10, Fogle protested thenewspaper clipping that was posted on Allen's window andthreatened to tear it off, and Allen warned him not to do soFogle left the building, and went into the street where hespoke to Billodeaux, the Union's business agent. Billodeauxasked him if any NLRB election notices were posted and Fogletold him that there were not. Billodeaux gave Fogle somecopies of the election notices. Fogle then returned to thedrivers'waiting room with the notices and attempted to postone. Allen informed him that if he attempted to hang it up, hewould tear it down, that it was the responsibility of Manninoto post it. Fogle said he would hang it on his locker, and Allenreplied that Fogle could not do so because it was also companyproperty.Fogle then approached the bulletin board andstarted to post one of the election notices. Allen reached over39There is little contradiction in the testimony, except as to theforce of Fogle's blow and as to whether Allen stated he had beenlooking for a reason to discharge Fogle. Fogie's testimony that_he623Fogle's shoulder and ripped part of the notice from Fogle'shand, bumping him slightly in the process of doing so. Fogleimmediately swung around and struck Allen in the face withthe back of his left hand in which he was holding other copiesof the election notice. Allen shouted that Fogle was fired.Fogle said that he would not leave until he got his paycheck,and that he would hold the keys of the bus until he was paid.Allen then called Don Mannino and reported the incident tohim. Mammno instructed him to give Fogle's run to anotherdriver and to have Fogle wait until he arrived. Mannino arrivedabout an hour later and asked Fogle to come into his office.Fogle inquired whether he was fired. Mannino asked hun whathad happened Fogle told hum that he had attempted to postthe election notice he had obtained from Billodeaux, thatAllen had ripped it down and that he had hit Allen with somepaper. Fogle insisted on knowing whether he was fired andwanted his check. Mannino informed him that he would notmake a determination until he investigated the incident. SinceFogle insisted on being paid, Mannino gave him a check for theamount it was figured was due to Fogle up to that date.Mannino then interviewed several of the drivers who hadwitnessed the incident. Fogle called Mannino on two occasionsthat day to ascertain his decision. On the first occasion,Mannino told him that he had not made up his mind, that hewas still investigating the matter. On the second occasion, hetold Fogle that he had decided to fire him for striking Allen.It is concluded that General Counsel has failed to sustainthe burden of proof that the discharge of Fogle was unlawfullymotivated within the meaning of Section 8(a)(3) of the Act orthat he was refused reemployment in violation of said Section.It is found that the motivation for the discharge was Fogle'sstriking of Allen and this act was not seized upon as a pretextfor discharging him. The General Counsel argues that Fogle'sconduct was "provoked" by Allen's attempt to prevent Foglefrom posting the election notice. Granted that Fogle's strikingof Allen was in retaliation for Allen's tearing the electionnotice from Fogle's hand, nevertheless the retaliation was anexcessive response to the "provocation." In any event, theissue is not whether Fogle was or was not justified in strikingAllen,but rather whether the discharge was unlawfullymotivated. In view of Mannino's thorough investigation of theincident before coming to the decision to discharge Fogle andthe entire circumstances, it is concluded that the discharge wasfordisciplinaryreasonsand that there is no basis forconcluding that Allen attempted to goad Fogle into attackinghim in order to provide Respondent with a cause for hisdischarge in concealment of an unlawful motive.6.The termination of Mayfield's employmentOn or about March 24, 1967, Eleanor Mayfield, a schoolbus driver, gave Frank Mannino, head of the school busdivision, 2 weeks' notice that she was leaving Respondent'semployment. On April 3, she told Mannino that she hadchanged her mind about leaving and would like to continue heremployment. On April 7, the end of the 2 weeks of hermerely brushed Allen's face with the paper he was holding and thatAiled made the aforesaid statement is not credited. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDaforesaid notice, she was notified that the Respondent wouldnot reverse its acceptance of her resignation and that it"cannot grant" her reemployment. The General Counselcontends that "the real reasons and moving cause of Mayfield'stermination were her known union activities."Although the record does not reveal that Mayfield wasactive on behalf of the Union, the record will support a findingthat Respondent suspected her of, at least, being pro-union.She attempted to promote the idea of a debate betweenrepresentatives of management and Union, and it was foundhereinabove that she was one of the individuals whom DonMannino unlawfully told to stop discussing union matters inthe drivers' waiting room. However, despite these findings, it isconcluded that Respondent's acceptance of her resignation andrefusal to reconsider her employment were not unlawfullymotivated.The record reveals that she did not have a good record as adriver. On March 9, she was warned of two cases of excessivetardiness in making her assigned runs, a failure to appear for anassigned run and two "chargeable accidents." It furtherappears that she was excessively tardy for another assignmentsubsequent to the letter of March 9. She testified that on April3,when she told Mannino that she would like to remain inRespondent's employ, Mannino told her that they were glad tohave her because there was no one to replace her, since theman who was supposed to do so never called back. Manninotestified that sometime prior to April 3 he notified herreplacement, who was Robert Keenum, that he should arrangeforqualifying for employment, that he was given sometraining, a physical examination and arrangements were madefor him to obtain his license. The parties stipulated thatKeenum applied for employment on March 19, 1967, and washired on April 3, 1967, the very day that Mayfield testified shewas told by Mannino that he would be glad to have her backbecause her replacement had not reported. The record revealsthe existence of the practice of the Respondent to requiretraining (where necessary), physical examination and obtainingof a license before hiring which corroborates Mannino'stestimony that her replacement was being processed prior toApril 3. There is no basis for inferring that Keenum was nothired as Mayfield's replacement. Therefore, Mayfield's testi-mony as to the statements Mannino made to her on April 3cannot be credited. Mannino testified, and his testimony iscredited, that he did tell her on April 3 that he would thinkover her request to withdraw her resignation.Mayfield received a letter on April 7 notifying her that theCompany would not reconsider the acceptance of herresignationbecause her replacement had been hired andbecause of deficiencies in her driving record. The said reasonswere well documented and it does not appear that there is asufficient basis to draw the inference that they were merelypretextual. Consequently, it is found that the General Counselhas failed to sustain the burden of proof of the allegation thatMayfield's employment was discriminatorily terminated orthat she was refused reemployment, in violation of Section8(a)(3) and (1) of the Act.40In addition the record indicates that on a number of occasionsduring these nine pay periodsPottorffeither refused assignments or wasunavailable for assignments.Quite a few ofsuch occasions are set forth7.The termination of Pottorff's employmentBy letter dated April 11, 1967, Pottorff, with the aid of theUnion, wrote as follows to Respondent:At this time, due to discrimination against me, I wish totendermy resignation as of this date. The discriminationagainstme is for supporting union activities in the recentNLRB election. I consider this a constructive dischargerather than a voluntary termination by me.Please be advised that I wish to resume employmentwhen you cease discrimination against me. I can be reachedatmy home address and telephone number which is listedbelow.It appears that on April 11, 1967, Pottorff applied to AirportTransit for employment and was hired. It further appears thatthe letter was not mailed until April 14 and was not delivereduntilMonday April 17. The letter was sent by certified mailand apparently an unsuccessful delivery was attempted onApril 15, when notice was left. Also on Monday, April 17,Respondent received a letter from Airport Transit indicatingthat Pottorff had been employed by that company. On April20, Respondent sent Pottorff a letter stating that it consideredthat Pottorff had voluntarily terminated his employment andthat it would not consider his reemployment.General Counsel contends that Pottorff was constructivelydischarged by reason of the discriminatory treatment Respon-dent gave Pottorff after its discovery of his union activities andpro-union sentiment on or about February 8, 1967. Pottorfftestified that after said discovery his hours were cut in half,that he was given a disproportionate amount of undesirablecharter trips and that he was frequently assigned inferior busesIn addition, the General Counsel contends in his brief that twoother employees who were hired after Pottorff receivedconsiderably more work than Pottorff. A review of the recordreveals the following facts: Pottorff's average earnings for 7day periods up to the one ending February 11, 1967, were$62.25 per week. For the following 9 pay periods after thediscovery of his pro-union activity and sentiments to the endof his employment Pottorff averaged $60.60 per week 40Thus, it is found that there was no significant difference inPottorff'swork hours after Respondent's discovery of hisunion activities and sentiment.Itappears from Pottorff's cross-examination and therecords of the Company that Pottorff did not receive such asignificantly large number of assignments of undesirable runsand inferior buses as to permit the inference that he wasdiscriminated against by Respondent in these matters. Further,itdoes not appear that there is much merit to GeneralCounsel's contention that Pottorff was unlawfully discrimi-nated against by virtue of the fact that he received less workthan Kirksey and Stafford who, General Counsel claims, werehired after him. It should be noted that neither of the two wasa new employee; from Gregory's credited testimony, it appearsthatbothKirksey and Stafford had previous periods ofemployment with Respondent. Furthermore, for the seven payperiods preceding the discovery of Pottorff's union activitiesin the aforesaid letter from the Respondent to Pottorff dated April 20,1967.It should be noted, however,that the Trial Examiner does notrely on the letter as proof of the truth of its contents. M & M CHARTER LINES, INC.and sentiment on February 8, Stafford consistently earnedconsiderablymore than did Pottorff, as did Kirksey for theapproximately 3 weeks he worked prior to the discovery ofPottorff's prounion activities and sentiment. It is also notedthat for the first full pay period after February 8, Pottorffreceived the second highest weekly paycheck of those hereceived for the last 16 pay periods he worked.Consequently, it is concluded that the General Counsel hasfailed to sustain the burden of proof that Pottorff wasconstructively discharged or refused reemployment in violationof Section 8(a)(3) and (1) of the Act.8.Warning notice to Ed BlandoBlando testified that on March 12, 1967, he told Gregorythat the posted picture of women picketing had just bought a"yes vote" for the Union, and that when Gregory asked him ifhe was going to vote for the Union, he replied that he was.Gregory admitted that the conversation took place but couldnot remember the date. Blando further testified that on thefollowing day, March 13, he received a warning notice. Thewarning notice, however, was dated February 13 which date hecrossed out and substituted that of March 13 for it. The noticereferred to threematters, occurring December 16, 1966,January 15 and February 11 or 13, 1967.4 i Blando's abovetestimony is uncontradicted and is credited. When DonMannino wasquestionedwith respect to the issuance ofwritten warning notices he testified that with the advent of theUnion the "rules of thegame"were changed. In view of all ofthe foregoing, particularly the timing of the notice one dayafter his prounron attitude was discovered covering matterswhich occurred a month to 3 monthsearlier, itis concludedthat the issuance of thewarningnotice to Blando wasdiscrimmatorily motivated and violative of Section 8(a)(3) and(1) of the Act.Lifetime Door Company,160 NLRB 319, 323.9.Alleged unlawful refusal to bargainIn view of the finding hereinabove that the General Counselhas failed to prove that at any time material herein, andparticularly on February 11, 1967, the Union represented amajority of the "eligible voters" in the appropriate bargainingunit, it is concluded that Respondent was under no obligationto recognize and bargain with the Union. Consequently, it isconcluded that the Respondent did not violate Section 8(a)(5)and (1) of the Act, as alleged in the complaint.10.The objections to the electionBy order dated October 16, 1967, the Board directed that ahearing be held in the aforesaid Case 31-RC-473 on the issuesraised by objections 2 through 10 filed therein by the Union.The following are said objections and conclusions with regardthereto.2.Since on or about March 10, 1967, the Employer hasdiscouragedmembership in the Petitioner by discharging,and by refusing to employ Robert Fogle, its employee, andby discriminating in employment opportunities tendered to41 Thethirdmatter is referred to in the first paragraph as havingoccurredon theday theletterwas dated,February13, but is againreferredto in the next to the last paragraph as having occurred onFebruary 11.625John (Garland) Pottorff, its employees, because of theirmembership in, and activities in behalf of the Petitioner.In view of the findings hereinabove that the Company did notdiscriminatorilydischargeFogle and did not discriminateagainstPottorff in his employment opportunities, it isconcluded that this objection is without merit.3.The Employer informed employees that if the Unioncame in he would cut them to forty hours of work perweek.In view of the several findings hereinabove that the Respon-dent violated Section 8(a)(1) of the Act by threats ofeconomic reprisal such as the cutting down of the workweek,it is concluded that this objection is meritorious.4.The Employer stated to employees that he had hireda "union buster".Although there is testimony that Mannino made a statement toan employee that he had hired a union buster, said testimonyisnot credited and it is concluded that this objection iswithout merit.5.The Employer accused employees of having beenresponsible for bringing the Union in.Itappears that there is credited testimony which tends tosupport this objection.42 Therefore it is concluded that it ismeritorious.6.The Employer has interrogated employees regardingwhy they wanted the Union.In view of the findings hereinabove that the Company hasunlawfully interrogated employees, it appears that thisobjection is meritorious.7.The Employer forbade employees to engage inactivities inbehalf of the Union while on Companyproperty, even if such activities were conducted on theemployees' own time.In view of the findings hereinabove that both Don Manninoand Frank Mannino instructed drivers, and two in particular,not to discuss union activities while they were in the drivers'waiting room which was during their nonworking time and in anonworking area, it is concluded that this objection ismeritorious.8.The Employer stated to employees that he knew theidentity of the employees who were the "ring leaders,"naming them.It is found that this objection is without merit, since there isno credited testimony which would support it.9.The Employer stated to employees that he should firethe employees who were active on behalf of the Union.In view of the finding heremabove that Allen stated to Rustthat he would be fired if he were a "union rabble-rouser," it isconcluded that this objection is meritorious. This objection isalso supported by the credited testimony of White that Allenthreatened that a number of employees "won't be worryingabout jobs," if the Union does not get in.10.The Employer stated to the employees that he didnot intend to furnish theExcelsiorlist, his purpose being tostall off certification of the Petitioner by the N.L.R.B. aslong as possible.There is some testimony with respect to a statementsupposedly made by Mannino with regard to not furnishing42 Thetestimony which appears to relate to this objection is that ofPottorff,who testified that he admitted to Manninothat he wassoliciting cards forthe Unionafter he was accusedof doing so byMannino. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDnames to the Labor Board. However, the testimony is toovague to support a finding that this objection is meritorious.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe unfair labor practices of the Respondent, set forth insection III, above, occurring in connection with its operationssetforth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYItwill be recommended that the Respondent be ordered tocease and desist from engaging in the unfair labor practicesfound herein and take certain affirmative action, as provided intheRecommended Order below, designed to effectuate thepolicies of the Act. It having been found that certain of theObjections to the Election filed by the Union in Case31-RC-473 are meritorious, it will be recommended that theelection be set aside and a second election be held.Upon the basis of the foregoing findings of fact and uponthe entire record of the case, I make the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning ofSection 2(5) of the Act.3.Allbus drivers, including regular part-time drivers,employed by the Company at its Harbor City operations,excluding all other employees and all supervisors as defined inthe Act, constitute an appropriate unit for the purpose ofcollective bargaining within the meaning of Section 9(b) of theAct.4. John Allen is a supervisor within the meaning of the Act.5.General Counsel has failed to sustain the burden ofproof of the allegation that Thomas Nicolello is a supervisorwithin the meaning of the Act.6.As of February 11, 1967, 70 employees in theabove-described bargaining unitwere in the category of"eligible voters."7.Of the aforementioned 70 eligible voters only 30 hadvalidly designated the Union as of February 11, 1967, as theircollective-bargaining representative.8.The General Counsel has failed to sustain the burden ofproof of the allegation in the complaint that on or aboutFebruary 11, 1967, and atall timesthereafter the Unionrepresented a majority of the employees in the above-describedbargaining unit.9.Respondent interfered with, restrained, and coercedemployees within the meaning of Section 8(a)(1) of the Act byengagingin the following conduct:(a)Unlawfully interrogating employee Robert Jackson inearlyFebruary 1967 through its agent Frank Mannino,employee Loyal Diehl on or about February 9, 1967, throughits agent Willard Gregory, and employee Betty Joe Jimmez inthe early part of March 1967 throughits agentGregory.(b) Communicating threats of economic reprisal for ad-herence to the Union to employee Jackson in early February1967 throughitsagentFrank Mannino, to employee JohnRust in the middle of February throughits agentJohn Allen,to employee Eugene White in early February and first part ofMarch through its agent Allen, to Robert Fogle on or aboutFebruary 10 through its agent Dominic Mannino, to employeeFogle in early February and mid-February through its agentAllen, to employee Garland Pottorff in mid-February throughitsagent,Gregory, to employee Jackson in mid-Februarythrough its agent Gregory, and to employee Moses Gonzales ona number of occasions in February and March through itsagent Allen.(c) Prohibiting employees from discussing union matterswhile in the drivers' waiting room which is a nonworking areawhere they spend their nonworking time.(d) Threatening to prolong bargaining negotiations for acontract, should the employees select the Union as theirbargaining representative through its agent Gladys Selvin onMarch 15, 1967.(e)Engaging in surveillance of a union meeting on March14, 1967, or creatingthe impressionthereof, throughits agentGregory.10. The General Counsel has failed to sustain the burden ofproof of all allegations in the complaint of independentviolations of Section 8(a)(1) of the Act, other than thoserelated to the above-described conduct which was found to beviolative of the said Section of the Act.11.Respondent violated Section 8(a)(3) and (1) of the Actby issuing a discriminatorily motivated warning notice to EdBlando on March13, 1967.12.General Counsel has failed to sustain the burden ofproof of the allegation in the complaint that Robert Fogle wasdiscriminatorilydischarged and refused reemployment, inviolation of Section 8(a)(3) and (1) of the Act.13.General Counsel has failed to sustain the burden ofproof of the allegation in the complaint that Respondentdiscriminatorily discharged Eleanor Mayfield, and refused herreemployment, in violation of Section 8(a)(3) and (1) of theAct.14.The General Counsel has failedto sustainthe burden ofproof of the allegation in the complaint that Respondentconstructively discharged Garland Pottorff and refused himreemployment in violation of Section 8(a)(3) and (1) of theAct.15.General Counsel has failed to sustain the burden ofproof of the allegations in the complaint that the Respondentviolated Section 8(a)(5) and (1) of the Act by refusing tobargain in good faith with the Union.16.With respect to Objection Nos. 2 through 10 filed bytheUnion to the election in Case 31-RC-473, Objection Nos.3, 5, 6, 7, and 9 are found to be meritorious and ObjectionNos. 2, 4, 8, and 10 are found to be without merit.RECOMMENDED ORDERPursuant to Section 10(c) of the National Labor RelationsAct, as amended, and upon the foregoing findings of fact andconclusions of law, and the entire record in this proceeding, itis ordered that M & M Charter Lines, d/b/a M & M Charter BusLines, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating its employees with respect totheir union sentiments and activities.(b)Threatening employees with economic reprisals should M & M CHAPTER LINES, INC.they adhere to the Union or select the Union as theirbargaining representative.(c)Prohibiting employees from discussing union matters innonworking areas and on nonworking time.-(d) Threatening to prolong bargaining negotiations for acontract should the employees select the Union as theirbargaining representative.(e)Engaging in surveillance of the protected activity of itsemployees or creating the impression thereof.(f) Issuing discriminatorily motivated warning notices.(g) In any like or related manner interfering with,restraining or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act-(a)Withdraw and delete from its personnel records thediscriminatory warning notice given to Ed Blando.(b) Post at its place of business in Harbor City, California,copies of the attached notice marked "Appendix."43 Copiesof said notice, on forms provided by the Regional Director forRegion 31, shall, after being duly signed by the Respondent'srepresentative,be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for a period of60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 31, in writing,within 20 days from the receipt of this Decision, as to whatsteps the Respondent has taken to comply herewith.44IT IS RECOMMENDED that the allegations in the com-plaint relating to the termination of the employment ofRobert Fogle, Eleanor Mayfield, and Garland Pottorff shouldbe and are hereby dismissed.IT IS RECOMMENDED that the allegations in the com-plaint relating to a violation by Respondent of Section 8(a)(5)and (1) should be and are hereby dismissed.I T IS RECOMMENDED that the allegations in the com-plaint of independent violations of Section 8(a)(1) of the Actother than those which were found hereinabove to have beensustained should be and are hereby dismissed.IT IS FURTHER RECOMMENDED that the Board set asidethe election of March 17, 1967, in Case 31-RC-473, and that asecond election by ballot be conducted for the employees inthe appropriate unit as promptly as possible, subject to theBoard's Rules and Regulations, as amended.43In the event that this Recommended Order be adopted by theBoard,thewords "a Decision and Order"shall be substituted for thewords, "the Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals,the words"a Decree of the UnitedStates Court of Appeals,Enforcing an Order" shall be substituted forthe words"a Decision and Order."44In the event that this Recommended Order be adopted by theBoard,this provision shall be modified to read "Notify said RegionalDirector,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICETO ALLEMPLOYEESTHIS NOTICE IS POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government627After a trial at which all sides had the chance to giveevidence, the National Labor Relations Board found that we,M & M Charter Lines, Inc. d/b/a M & M Charter Bus Lines,violated the National Labor Relations Act, as amended, andordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join or help unionsTo bargain collectively through a representative of theirown choosingTo act together for collective bargaining or other mutualaid or protectionTo refrain from any or all of these thingsWE WILL NOT do anything that interferes with theserights.WE WILL NOT unlawfully question employees as to howthey feel about the Union, Chauffeurs, Sales Drivers &Helpers, Local 572, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers of America, oras to whether they are engaging in activities on behalf of theUnion.WE WILL NOT threaten employees with any action thatwill affect their employment or their working conditionsbecause they are in favor of the Union, or because theydecide to have the Union represent them.WE WILL NOT prohibit employees from discussing anyunion matters while they are in nonworking areas and onnonworking time.WE WILL NOT threaten to stretch the time required tonegotiate a contract, if the employees select the Union astheir bargaining representative.WE WILL NOT attempt to observe what employeesattend union meetings or give employees the idea that weare doing so.WE WILL NOT give a warning notice to an employeeabout his work performance because he is in favor of theUnion.WE WILL withdraw from our personnel records thediscriminatory warning notice we gave to Ed Blando.M & M CHARTER LINES, INC.d/b/a M & MCHARTER BUS LINES(Employer)DatedBy(Representative)(Title) 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days fromcompliancewith its provisions, theymay communicatethe date of posting, and must not be altered, defaced, or covereddirectly with the Board's Regional Office, 10th Floor, Bartlettby any other material.Building, 215 West Seventh Street, Los Angeles, CaliforniaIf employees have any question concerning this Notice or90014, Telephone 688-5850